        Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 1 of 65



                         THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

DEBRA GOTOVAC and
BRAD BOLEN,

               Plaintiffs,

vs.                                                                       No. CIV 19-0783 JB/LF

IZZY TREJO, Executive Director,
New Mexico Racing Commission,

               Defendant.

                             MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on the Defendant’s Motion to Dismiss, filed

October 25, 2019 (Doc. 12)(“Motion”). The Court held a hearing on December 3, 2019. The

primary issues are: (i) whether Plaintiffs Debra Gotovac and Brad Bolen’s allegation in the

Complaint    for   Damages      for   Constitutional    Violations,   filed   August    27,   2019

(Doc. 1)(“Complaint”), that Defendant Izzy Trejo, Executive Director of the New Mexico Racing

Commission (“NMRC”), allowed the transfer of horses in violation of the NMRC’s Code of

Conduct, states a claim under the Due Process Clause of the Fifth and Fourteenth Amendments to

the Constitution of the United States of America; (ii) whether Trejo’s actions violate the Equal

Protection Clause of the Fourteenth Amendment; and (iii) whether Trejo is entitled to qualified

immunity from the Plaintiffs’ claims. The Court concludes that: (i) Trejo did not violate Gotovac

and Bolen’s procedural or substantive Due Process rights, because Gotovac and Bolen do not have

property or liberty interests in the qualifying race’s outcome; (ii) Trejo did not violate the Equal

Protection Clause, because Gotovac and Bolen have not alleged that they were treated differently

than similarly situated owners; and (iii) qualified immunity protects Trejo, because Gotovac and
        Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 2 of 65



Bolen have not alleged that Trejo violated a clearly established constitutional right. The Court,

accordingly, grants the Motion to Dismiss.1

                                 FACTUAL BACKGROUND2

       On August 9, 2019, the NMRC suspended trainer Sterlen Trey Woods pending the result

of a hearing scheduled August 18, 2019.         See Initial Ruling of the New Mexico Racing

Commission at 1 (dated Aug. 9, 2019), filed August. 9, 2019 (Doc. 1-2)(“Initial Ruling”). The

hearing concerned the confirmed positive test of albuterol,3 in a sample taken from his first-place

finisher horse in a qualifying race held July 27, 2019 at the Ruidoso Downs Racetrack in Ruidoso,

New Mexico. See Complaint ¶ 9 at 2. Under normal circumstances, horses trained by a New

Mexico trainer under suspicion of illegal drugging are not eligible for transfer, pursuant to New




       1
        Gotovac and Bolen have filed a motion to amend the Complaint. See Plaintiff’s Opposed
Motion to Amend Complaint, filed July 24, 2020 (Doc. 20)(“Amendment Motion”). The Court
has scheduled a hearing on the Amendment Motion for September 14, 2020. As the Court has not
held a hearing on the Amendment Motion, however, the Court will not address amendment or
supplementation here.
       2
         The factual background, as written here, is taken from Gotovac and Bolen’s Complaint
and its attachments therefore represents their version of events. See Complaint ¶¶ 8-17, at 2-3.
The Court makes no conclusions on the truth of Gotovac and Bolen’s allegations.
       3
         Albuterol, a Class 3 controlled substance that carries a Class A penalty, is used as
bronchodilators as therapeutic treatment for obstructed airways, but because of its potential
steroidal effects, it is banned in New Mexico horse racing. Albuterol, along with a similar drug,
clenbuterol, is a zero tolerance drug according to the New Mexico Racing Commission. See New
Mexico        Regulator       Moves       Toward       Ban       of      Albuterol,    BloodHorse,
https://www.bloodhorse.com/horse-racing/articles/231819/new-mexico-regulator-moves-toward-
ban-of-albuterol (last visited Aug. 28, 2020). The Association of Racing Commissioners
International assigns albuterol a Class A penalty in quarter horse races. See Uniform Classification
Guidelines for Foreign Substances and Recommended Penalties Model Rule, P. 49.
http://arci.com/wp-content/uploads/2019/01/2019-01-07-Classification-Substances.pdf             (last
accessed September 2, 2020)(“ARCI Note”). For a Class A violation, a licensed trainer, on his or
her first offense, receives a minimum one-year suspension, and up to three years if there are
aggravating circumstances. See ARCI Note at 49.


                                                -2-
        Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 3 of 65



Mexico Administrative Code (“NMAC”) §§ 12.2.1.9(B)(8)4 and 15.2.5.12(A)(5).5 See Complaint

¶ 10, at 2. Because of a two-day delay in receiving the positive test results at the NMRC offices

and notifying Woods, however, Trejo allowed Woods’ other horses to be transferred to other

trainers. See Letter from Ismael Trejo to the Racing Community at 1 (dated Aug. 13, 2019) filed

August 27, 2019 (Doc 1-3)(“Trejo Letter”) Complaint ¶ 12 at 2. Trejo asserted that this decision

was in the “spirit of fairness,” as the confirmed positive test had arrived at NMRC’s offices on

August 7, 2019, but Woods was not notified until August 9, 2019. See Trejo Letter at 1; Complaint

¶ 12 at 2. The horses that were transferred were allowed to run in the August 16-17, 2019, trials

for the All American Futurity race at Ruidoso Downs.6 See Complaint ¶ 14 at 3. Two of Woods’

previously scratched horses placed within the top five, while Gotovac and Bolen’s horse fell out

of the top five. See Complaint ¶ 15, at 3. Gotovac and Bolen allege Trejo’s decision was

“influenced by the political connections of several of the horse owners.” See Complaint ¶ 16, at 3.




       4
         This provision governs the effect of the NMRC’s rulings. It provides that “[r]ulings
against a licensee apply to another person if continued participation in an activity by the other
person would circumvent the intent of a ruling by permitting the person to serve, in essence, as a
substitute for the ineligible licensee,” NMAC § 15.2.1.9(B)(8)(a), that “[t]he transfer of a horse to
avoid application of a commission rule or ruling is prohibited,” NMAC § 15.2.1.9(B)(8)(b), and
that “[t]he stewards shall honor the rulings issued by other pari-mutuel racing commissions,”
NMAC § 15.2.1.9(B)(8)(c).
       5
         This provision states that a horse is ineligible to start in a race when “it is wholly or
partially owned by a disqualified person or a horse is under the direct or indirect training or
management of a disqualified person.” NMAC § 15.2.5.12.
       6
        The All American Futurity race is a race for two-year-old American quarter racehorses.
With a $3 million purse, it is the highest prize for a two-year-old of any horse breed in North
America. It takes place every Labor Day at Ruidoso Downs and is the last leg of the American
Quarter Horse Association Triple Crown. See All American Futurity, https://www.raceruidoso.c
om/info/all-american-futurity (last accessed Aug. 28, 2020).


                                                -3-
        Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 4 of 65



                               PROCEDURAL BACKGROUND

       In the complaint, Gotovac and Bolen allege three causes of action. See Complaint ¶ 1, at 1.

They allege violations of the Due Process Clause, the Equal Protection Clause, and of the

Fourteenth Amendment under § 1983. See Complaint ¶ 1, at 1. In his Motion, Trejo asks the

Court to “enter an order dismissing this case with prejudice,” See Motion at 4, because Gotovac

and Bolen do not state claims for relief, and because qualified immunity protects Trejo’s actions.

       1.        The Complaint.

       Gotovac and Bolen filed the Complaint in federal court on August 27, 2019. See Complaint

at 1. They allege that Trejo allowed an unlawful transfer of Woods’ horses. See Complaint ¶ 11,

at 2. This transfer, they argue, allowed two of the horses that had previously belonged to Woods

to place in the trials for the All American Futurity race at Ruidoso Downs, causing Gotovac and

Bolen’s horse to be kicked out of the top five and therefore not qualify for the All American

Futurity race. See Complaint ¶ 14-15, at 3. Gotovac and Bolen argue that these actions violate

their right to due process and equal protection pursuant to 42 U.S.C. §1983, and that Trejo’s actions

violate the Horse Racing Act, N.M. Stat. Ann. § 60-1A-1 through -30, and its implementing

regulations at NMAC §§ 15.2.1 through 15.2.7. See Complaint ¶¶ 1-2, at 1.

       Gotovac and Bolen assert three claims. See Complaint ¶¶ 18-59, at 1. First, they allege a

violation of the Due Process Clause pursuant to § 1983. See Complaint ¶ 19, at 1. Their second

claim is for violation of the Equal Protection Clause pursuant to § 1983. See Complaint ¶¶ 46-50,

at 7. They assert the third claim is a violation of the Fourteenth Amendment pursuant to § 1983.

See Complaint ¶¶ 51-59, at 7. As relief, Gotovac and Bolen ask the Court to: (i) conclude that

Trejo has violated their constitutional right to due process; (ii) conclude that the Trejo’s actions

described in the Complaint establishes a pattern and practice that Racing Commission employees

violate the Racing Commission’s governing laws, regulations, policies and practices; (iii) conclude


                                                -4-
        Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 5 of 65



that Trejo violated Gotovac and Bolen’s right to equal protection under the law; (iv) award

attorney’s fees and costs; (v) award general compensatory damages; (vi) award punitive damages;

(vii) award interest on damages; and (viii) award any and all other relief that may be appropriate

as deemed by the Court. See Complaint ¶¶ A-H, at 9.

       2.      The Motion.

       Trejo asks the Court to dismiss all counts set forth in the Complaint under rule 12(b)(6) of

the Federal Rules of Civil Procedure. See Motion ¶ 1, at 1. Trejo also asserts that qualified

immunity protects his actions. See Motion ¶ 23, at 8. He argues that Gotovac and Bolen have not

stated a claim for which relief can be granted under rule 12(b)(6). See Motion ¶ 8, at 3.

       Trejo asserts that the Court must dismiss the due process claim as Gotovac and Bolen have

“not explained what concrete life, liberty, or property interest Defendant allegedly infringed.”

Motion ¶ 14, at 5. Trejo asserts that the Complaint’s allegations that Gotovac and Bolen’s horse

would have placed in the top five had the NMRC not allowed horses formerly trained by Woods

to race is flawed, as, according to Trejo, Gotovac and Bolan have no “rational basis to predict the

outcome of any particular hypothetical horse race with certainty based on the standings from a

race that actually occurred.” See Motion ¶ 15, at 5. Trejo argues that Gotovac and Bolen’s

assumptions that their horse would have qualified if not for the horses that Woods formerly trained

does not create a tangible life, liberty, or property interest, and therefore there is no valid due

process violation. See Motion ¶ 15, at 6.

       Trejo then contends that the equal protection claim fails for similar reasons. He argues that

his administrative decision, which NMAC § 15.2.1.8(B)(2)7 fully authorizes, conforms to the



       7
        This provision states: “To the extent permitted by the Act the commission may delegate
to the agency director and the stewards all powers and duties necessary to fully implement the
purposes of the Act.” NMAC. Code § 15.2.1.8(B)(2).


                                               -5-
        Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 6 of 65



rules’ stated intent. See Motion ¶¶ 18-20, at 7. Trejo asserts that Gotovac and Bolen do not explain

how Trejo’s implementation of the rules specifically targeted them, and thus Gotovac and Bolen

were not deprived of equal protection under the law. See Motion ¶ 22, at 8.

       Finally, Trejo argues that, in addition to Gotovac and Bolen’s constitutional claims being

legally deficient, qualified immunity bars their claims. See Motion ¶ 23, at 8. Trejo asserts that

“if qualified immunity is to mean anything, it must mean that public employees who are just doing

their jobs are generally immune from suit.” See Motion ¶ 24, at 8 (quoting Lewis v. Tripp, 604

F.3d 1221, 1230 (10th Cir. 2010)(internal quotation marks omitted)). Trejo asserts that the

Gotovac and Bolen ‘“must demonstrate: (i) that the Defendant’s actions violated his or her

constitutional or statutory rights, and (ii) that the right was clearly established at the time of the

alleged misconduct.”’ Motion ¶ 25, at 8 (quoting Gerhardt v Mares, 179 F. Supp. 3d 1006, 1003

(D.N.M. 2016)(Browning, J.)). Trejo asserts again that the Gotovac and Bolen cannot point to any

precedent establishing any right that was violated and that “Defendant’s actions in following the

NMAC do not constitute a violation of Plaintiffs’ clearly established rights.” See Motion ¶ 26, at

9. Accordingly, Trejo argues that he is entitled to qualified immunity. See Motion ¶ 27, at 9.

       3.        The Response.

       Gotovac and Bolen respond. See Plaintiffs’ Response in Opposition to Defendant’s Motion

to Dismiss, filed November 7, 2019 (Doc. 13)(“Response”). First, they assert that the Court should

not grant the Motion, as they argue Trejo deprived them of the full opportunity to engage in their

chosen profession of horse racing by their horse not qualifying for the All-American Futurity race,

which Plaintiffs assert is a property interest. See Response at 1. They also assert that he did not

follow the stated rules regarding the transfer of horses from disqualified trainers and therefore

violated their due process rights. See Response at 1.




                                                -6-
        Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 7 of 65



       Gotovac and Bolen argue that ‘“the nature of a Rule 12(b)(6) motion tests the sufficiency

of the allegations within the four corners of the complaint after taking those allegations as true.”’

Response at 2 (citing Mobley v. McCormick, 40 F.3d 337, 340 (10th Cir. 1994). They claim that

motions to dismiss for lack of subject-matter jurisdiction “generally take one of two forms,” with

one including a “facial attack on the sufficiency of the complaint’s allegations as to subject-matter

jurisdiction.” Response at 2. They assert that this instance is a facial attack, and, thus, they enjoy

rule 12(b)(6) safeguards. See Response at 2. Gotovac and Bolen contend that a complaint need

not set forth detailed factual allegations but only allegations that might give the Court reason to

believe that a plaintiff can muster factual support for the claims in a complaint. See Response at

3 (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)(“Iqbal”)). Gotovac and Bolen argue that

they have established claims for relief if the Court determines that the claims set forth in the

Complaint are plausible. See Response at 4.

       Gotovac and Bolen further argue that Trejo’s acts violate their right to due process, because

Trejo did not engage in fair procedures to reach the decision to transfer the horses Woods trained.

See Response at 5. They argue that the profession of horse racing is in and of itself a protected

property interest and state that “Plaintiffs have a liberty interest in pursuing their profession of

horse racing and are entitled to due process of law if they are to be lawfully denied an opportunity

to do so.” See Response at 6 (quoting Barry v. Barchi, 443 U.S. 55, 64 (1979)). They argue that

Trejo violated this protected property interest. See Response at 8. Gotovac and Bolen further

argue that horse racing is a protected property interest after Simon v. Taylor, 981 F. Supp. 2d 1020

(D.N.M. 2013)(Browning, J.). See Response ¶ 11, at 7. Gotovac and Bolen distinguish between

the present case and Simon v. Taylor, reasoning that Simon v. Taylor was about challenging race

results based on cheating and not on a prohibition from participating, that the owner in Simon v.




                                                -7-
        Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 8 of 65



Taylor was free to participate in his chosen profession, and that there was a remedy given to the

plaintiffs afterward. In contrast, Gotovac and Bolen assert they were denied the right to engage in

their chosen profession of horse racing without meaningful process and have no remedy to

vindicate their right because of Trejo’s actions. See Response at 7.

       Gotovac and Bolen also argue that Trejo deliberately deprived them of their protected

property right to engage in horse racing, and so violated their procedural and substantive due

process rights. See Response at 8. Gotovac and Bolen note that the due process “root requirement”

is that “an individual be given an opportunity for a hearing before he is deprived of any significant

property interest,” Response at 8 (quoting Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532,

545 (1985)), and that no hearing was held before Trejo’s decision, see Response at 8. According

to Gotovac and Bolen’s argument, Trejo must provide procedural protections consisting of the

opportunity to be heard “at a meaningful time and in a meaningful manner.” Response at 9

(quoting Armstrong v. Manzo, 380 U.S. 545, 552 (1965)). Gotovac and Bolen, assert, however,

that they are not required to “prove” either of these factors, but rather are required to plead only

sufficient facts that demonstrate a protected private interest was affected along with a lack of

procedural safeguards to protect the specified property interest.      Response at 9. Gotovac and

Bolen again contend that they had a protected property interest in the profession of horse racing of

which a state actor, Trejo, deprived them of their protected property right through unauthorized

regulatory action that warranted procedural protections, and thus assert that their due process claim

is not subject to dismissal. See Response at 10.

       Gotovac and Bolen argue that they have sufficiently pled that Trejo deprived them of a

property right in an arbitrary manner, with arbitrary reasons, by failing to uphold the regulations

to withstand dismissal, violating substantive due process. See Response at 11. They assert that




                                                -8-
        Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 9 of 65



the doctrine of substantive due process is based on a “long standing recognition that the due process

clause of the United States Constitution ‘guarantees more than fair process.”’ Response at 11,

(quoting Washington v. Glucksberg, 521 U.S. 702, 719 (1997)). To further prove a violation of

substantive due process, they invoke Seegmiller v. LaVerkin City, 528 F.3d 762 (10th Cir. 2008),

which describes the two strands of substantive due process doctrine as “protect[ing] an individual’s

fundamental liberty interests, while the other protects against the exercise of governmental power

that shocks the conscience.” Response at 11 (quoting Seegmiller v. LaVerkin City, 528 F.3d at

767. Gotovac and Bolen argue that they have alleged facts that, if deemed true, allow for their

claims to proceed to the merits. See Response at 12. Further, Gotovac and Bolen argue that they

have “raised facts sufficient to demonstrate that in this instance procedural protections were not

provided, Plaintiffs were harmed by the conduct and thus a Constitutional violation was

perpetrated.” Response at 12. They acknowledge that courts are stringent in deciding that an

action “shocks the conscience,” but Gotovac and Bolen argue that Trejo’s arbitrary reinterpretation

of the regulation, done in a way to target specific individuals such as themselves, is a sufficiently

egregious governmental overreach to qualify as a violation of substantive due process. Response

at 12. They further argue that the regulation and its interpretation were long-standing, and that

therefore everyone who raced in New Mexico was aware of it. See Response at 13.

       Gotovac and Bolen also assert that Trejo denied them equal protection. See Response

at 13. They argue that they have a liberty interest in horse racing and are “entitled to due process

of law if they are to be lawfully denied an opportunity to do so.” Response at 13 (citing Barry v.

Barchi, 443 U.S. at 64; State Racing Comm’n v. McManus, 1970-NMSC-134, 476 P.2d 767).

They also put forth that the Equal Protection Clause prohibits state entities from treating similarly

situated persons differently. See Response at 13 (citing Rector City v. City & Cty. of Denver, 348




                                                -9-
       Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 10 of 65



F.3d 935, 949 (10th Cir. 2003)). They argue that Trejo purposefully violated applicable law and

regulation, which in turn violated their constitutional procedural protections. See Response at 14.

They further argue that the Trejo’s actions were applied to “marginalize their rights and give an

unfair advantage to a singular horse and trainer.” Response at 14. Thus, they argue that Trejo

violated their equal protection rights. See Response at 14. Gotovac and Bolen assert that the

Defendant was acting under the “color of state law” and thus meet the equal protection

requirement, as Gallagher v. Neil Young Freedom Concert establishes. Response at 15 (citing

Gallagher v. Neil Young Freedom Concert, 49 F.3d 1442, 1447 (10th Cir. 1995)). They therefore

argue that the equal protection arguments’ merits are not appropriate for consideration. See

Response at 16.

       Gotovac and Bolen also argue against Trejo’s qualified immunity assertion. See Response

at 16. They argue that qualified immunity applies only when conduct has not violated any clearly

established statutory or constitutional rights of which a reasonable person should have known. See

Response at 16 (citing Pearson v. Callahan, 555 U.S. 223, 231 (2009)). Gotovac and Bolen

recognize that they must prove that Trejo’s actions violated constitutional rights and that the rights

were clearly established at the time of the alleged misconduct. They note that, under Riggins v.

Goodman, 572 F.3d 1101, 1107 (10th Cir. 2009), public officials may assert qualified immunity

in a motion to dismiss. See Response at 17. Gotovac and Bolen state that the Court has discretion

on which of the two prongs to review first. See Response at 17. In asserting the qualified immunity

defense, they contest again that they have alleged a violation of a constitutional right and that

Trejo’s actions violate that right. See Response at 17-18. They assert that their right to horse

racing is a protected property right and that barring them from racing horses without due process

is a constitutional violation. See Response at 18.




                                                - 10 -
       Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 11 of 65



       To satisfy the second prong, they argue that their property right was sufficiently clear that

a reasonable official in Trejo’s position “would understand that what he was doing violated

Plaintiffs’ rights, and Plaintiffs have alleged facts suggesting as much.” See Response at 18. They

argue that Trejo was aware of the rules and their longstanding interpretation, and that Trejo

deliberately ignored those rules and interpretations to exercise discretion, which he applied to only

one owner/trainer. See Response at 19. They further assert that he should have known that

applying these rules differently would impact individuals in the horse racing profession. See

Response at 19. They argue that Trejo did not provide proper notice before changing these rules

and that he cannot alter rules as he sees fit. See Response at 19. They argue that reasonable

individuals in Trejo’s position or who are similarly situated to Trejo’s position would have

understood that his actions violated Gotovac and Bolen’s property interest. See Response at 19.

Finally, Gotovac and Bolen argue that qualified immunity does not shield Trejo, because they have

argued that their constitutional rights were violated, and “once the plaintiff establishes an inference

that the defendants’” conduct violated a clearly established constitutional right, a qualified

immunity defense generally fails. See Response at 19 (citing Cannon v. City & Cty. of Denver,

998 F.2d. 867, 870-71 (10th Cir. 1993)).

       4.        Reply

       Trejo replies. See Defendant’s Reply in Support of the Motion to Dismiss, filed November

21, 2019 (Doc. 14)(“Reply”). Trejo first argues that the courts may grant qualified immunity on

the ground that a purported right was not “clearly established” by prior case law, asserting that

there must be a Supreme Court of the United States or United States Court of Appeals for the Tenth

Circuit decision on point, or that the law outside the Tenth Circuit is unmistakable. Reply at 2




                                                - 11 -
       Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 12 of 65



(citing Riechle v. Howards, 566 U.S. 658, 664 (2012), Weise v. Casper, 593 F.3d 1163, 1167 (10th

Cir. 2010)). Trejo argues that Gotovac and Bolen have not made that case. See Reply at 2.

       Trejo then argues that Gotovac and Bolen rely on dicta in a series of cases to support their

claim that they were deprived of their constitutionally protected right to engage in their profession

of horse racing. See Reply at 2. Trejo argues, however, that the cases that Gotovac and Bolen use

are substantially different from the case at hand. See Reply at 3. Trejo explains that the cases that

Gotovac and Bolen cite in the Response, such as Barry v. Barchi and Stinebaugh v. N.M. Racing

Comm’n, No. 32,840, 2015 WL 4874288 (N.M. Ct. App. July 9, 2015), all deal with challenges

to a license to race horses rather than to the outcome of a particular race or the interpretation of

administrative regulations. See Reply at 3. He acknowledges that, while these cases observed that

a person has a right to engage in horse racing as a profession, this observation was directed

specifically towards actions against a person’s license, and not to their right to engage in any

particular race just based on the general desire to race horses. See Reply at 3. Trejo acknowledges

that actions taken against a license could run afoul of the Fourteenth Amendment but reiterates

that, because Gotovac and Bolen have not alleged any action against a license, the cases set forth

in the Response do not establish that he violated a clearly established right. See Reply at 3. Trejo

further argues that even the case of Simon v. Taylor, though more similar to the current case than

other cases Gotovac and Bolen cite, does not create a clearly established right to take place in a

particular horse race on a particular day, or that the owner of one horse has any property right after

the disqualification of another owner’s horse. See Reply at 4. Then, Trejo turns to Simon v.

Taylor’s holding, which determined that “the due process clause is not so broad as to create a

property right for second-place finishers or give them a special ‘Constitutional’ hearing that state

law does not give them.” Reply at 4 (quoting Simon v. Taylor 981 F. Supp. 2d 1020). Trejo




                                                - 12 -
        Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 13 of 65



therefore argues that, because Gotovac and Bolen have not identified any case that creates a clear

constitutional right to engage in a specific horse race, qualified immunity bars their due process

claim. See Reply at 4.

        Trejo then turns to Gotovac and Bolen’s substantive due process claims. See Reply at 4.

He reiterates the two forms a substantive due process claim can take -- the violation of an

individual’s fundamental liberty interests or any form of government conduct that “shocks the

conscience.” Reply at 4 (citing Milner v. Mares, No. CIV 17-0254 KG/LF, 2017 WL 5151311,

at *5 (D.N.M. Nov. 3, 2017)(Gonzales, J.)). Trejo argues, on the first point, that “only fundamental

rights and liberties which are deeply rooted in this Nation’s history and tradition and implicit in

the concept of ordered liberty qualify. . . protection.” Reply at 5 (quoting Chavez v. Martinez, 538

U.S. 760, 775 (2003), and citing Seegmiller v. LaVerkin City, 528 F. 3d at 767).           He denies

Gotovac and Bolen’s argument that they were required to use special words or phrases to invoke

either doctrine, and he denies he made arguments about these claims’ merits. See Reply at 5. Trejo

contends that a competing interpretation of the rules, by itself, cannot shock the conscience of the

judiciary. See Reply at 5. Trejo therefore argues that Gotovac and Bolen have not pled any facts

that demonstrate a violation of substantive due process. See Reply at 6. Trejo also discusses

Milner v. Mares, in which an NMAC regulation was found not to violate substantive due process.

See Reply at 5 (citing Milner v. Mares, 2017 WL 5151311, at *5). He again asserts that Gotovac

and Bolen’s interpretation of the rules has no precedential value and that they have failed to explain

how an administrative act, which that Trejo argues was permitted, violates due process. See Reply

at 6.

        Finally, Trejo addresses the equal protection claim. He argues that “equal protection

jurisprudence has traditionally been concerned with governmental action that disproportionately




                                                - 13 -
       Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 14 of 65



burdens certain classes of citizens,” along with stating that “a plaintiff must show that she was

treated differently from others who were similarly situated.” See Reply at 6 (citing Kan. Penn

Gaming, LLC v. Collins, 656 F.3d 1210, 1215-16 (10th Cir. 2011); Taylor v. Roswell Indep. Sch.

Dist., 713 F.3d 25, 53 (10th Cir. 2013)). Trejo contends that, because Gotovac and Bolen do not

assert that they were in a protected class, they can sustain only an equal protection claim under a

“class of one” theory, which applies only when a plaintiff alleges that they have been intentionally

treated differently than someone else who is similarly situated with no rational basis. Reply at 6

(citing Vill. of Willowbrook v. Olech, 528 U.S. 562, 564 (2000)). According to Trejo, Gotovac

and Bolen do not explain how the decision to allow the horses to transfer was different treatment

from all other similarly situated owners. They do not identify any owners who were not allowed

to transfer to other owners under the same circumstances, or whose horses tested positive for a

controlled substance but were not able to be transferred. See Reply at 7. Trejo therefore asserts

that, because they have not asserted that they were treated differently than others similarly situated,

the equal protection claim is unsustainable. See Reply at 7. Furthermore, Trejo reasons that, even

if Gotovac and Bolen identify disparate treatment, the stated reason for the transfer -- an

administrative delay -- is an objectively justifiable reason to allow a transfer. See Reply at 7. Trejo

therefore concludes that, because Gotovac and Bolen do not plead sufficient facts to prove they

were treated differently than others who were similarly situated, and because the facts that are

alleged show an objectively reasonable reason for transfer, qualified immunity bars their equal

protection claims. See Reply at 7.




                                                - 14 -
          Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 15 of 65



     5.        The Hearing.

     The Court held a hearing on the Motion on December 3, 2019. See Transcript of Hearing

at 1:22-25 (taken December 3, 2019)(Court)(“Tr.”).8 Trejo first provided the case’s facts. See Tr.

at 3:2-9:22 (Bebeau, Court). He told the Court that Trejo had authorized transfers of the horses at

issue in this case, because Woods’ suspension should have been processed on August 7, 2019, and,

if it had been processed on that date instead of August 9, 2019, the horses would have been able

to transfer to different trainers. See Tr. at 3:2-9:22 (Bebeau, Court). He said that the NMRC’s bar

on transfers may be lifted if the transfer does not evade the NMRC’s rules. See Tr. at 9:23-10:7

(Bebeau). Trejo argued that he had not violated a concrete property right. See Tr. at 12:7-16

(Bebeau).

     Gotovac and Bolen then made an opening statement. See Tr. at 13:3-4 (Dunn). They first

cited N.M. Stat. Ann. § 60-1A-5 and NMAC §§ 15.2.1.10, 15.2.1.9(b)(8), and 15.2.5.12, and they

argued that “if the executive director was following the rules promulgated by the commission

. . . those horses are ineligible no matter what.” Tr. at 14:23-15:1 (Dunn). The Court pivoted to

Trejo to ask what part of the regulations entitle Trejo to act broadly. See Tr. 15:12-15 (Court).

Trejo responded that, although he did not have the citation off the top of his head, the NMAC

allows the executive director of the NMRC to carry out duties that the NMRC delegated. See Tr.

at 15:16-24 (Bebeau). Gotovac and Bolen analogized this situation to a hypothetical scenario

where the government licenses National Football League players, and it declines to suspend a

quarterback caught doping because there was a chance he would play in the Super Bowl that year.

See Tr. at 17:1-18:7 (Court, Dunn).



        The Court’s citations to the transcript of the hearing refer to the court reporter’s original,
          8

unedited version. Any final transcript may contain slightly different page and/or line numbers.



                                                - 15 -
       Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 16 of 65



       Trejo first addressed Gotovac and Bolen’s procedural due process arguments. See Tr. at

19:21-22 (Bebeau). Trejo argued that Gotovac and Bolen are not entitled to an interpretation of

the NMAC in a way they prefer, and the Court does not need to interpret the Code itself, because

there is no property interest in the NMAC’s interpretation according to the Tenth Circuit’s opinion

in Milner v. Mares. See Tr. at 20:5-20 (Bebeau)(citing Milner v. Mares, 754 F. App’x 777 (10th

Cir. 2019)(unpublished)). Trejo said that Gotovac and Bolen rely on cases stating that there is a

property right to practice the horse racing profession. See Tr. at 21:3-21 (Bebeau). But he argued

that there is no right to engage in a particular horse race. See Tr. at 21:22-25 (Bebeau). The Court

then asked how there could be “a property interest in a license but not a property interest in having

a slot in a race.” Tr. at 22:3-5 (Court). Trejo replied that the license is a property interest granted

by the state following an application process, and the property interest is used and allowed by the

New Mexico Horse Racing Act and the NMAC to regulate who is allowed to race. See Tr. at 22:9-

12 (Bebeau). He noted that “in Milner v. Mares the NMAC allowed the scratching of a horse

before a race and ultimately found that there was no property interest in the interpretation of a

NMAC provision that would have allowed a horse to enter in a particular race on a particular day.”

Tr. at 24:15-21 (Bebeau). The Court stated that it would probably have to interpret the NMAC to

determine whether Trejo’s interpretation was reasonable. See Tr. at 25:11-23 (Court).

       Gotovac and Bolen then summarized the property interest they allege as, “a property

interest [in] engaging in their chosen . . . profession of horse racing and derivative of that is the

opportunity . . . to engage in that profession in a fair manner,” Tr. at 28:10-15 (Dunn). See id.

at 28:18-19 (Dunn)(“Yes, it is the opportunity to race in a fair manner.”). The Court asked if

Gotovac and Bolen’s horse had come in first place, whether the state would have deprived them

of anything. See Tr. at 29:10-11 (Court). Gotovac and Bolen responded “no,” Tr. at 29:12 (Dunn),




                                                - 16 -
        Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 17 of 65



but asserted that the state deprived them of the opportunity to fairly compete, because Trejo

allowed a banned trainer’s horses to compete and because Trejo cannot lawfully change the rules

or make exceptions as he sees fit, see Tr. at 29:19-30:12 (Dunn). The Court suggested that Trejo

“could just sit there and say you know this is fair and as long as it’s got some rational basis. . . he

could do what he wanted,” Tr. at 31:21-25 (Court), and Gotovac and Bolen replied that that is

Trejo’s argument, see Tr. at 32:1-3 (Dunn). However, Gotovac and Bolen stated that Trejo does

not have the delegated authority to override the rules to decide what is fair and to excuse people

whom he likes from the rules. See Tr. at 32:5-15 (Dunn).

        Trejo answered he had not changed the rules or their language; it was simply an

interpretation of the rules on that particular day. See Tr. at 33:2-8 (Bebeau). The Court then asked

for the interpretation of the rules before and after August 9, 2019. See 33:11-14 (Court). Trejo

stated he did not know NMAC § 15.1.2B.8’s interpretation before August 9, 2019, but he said the

interpretation now is that “a horse can be transferred if it is not to circumvent intent of the ruling.”

Tr. at 34: 1-7 (Bebeau). He said that, in this case, there was no direct or indirect training or

ownership by a disqualified person. See Tr. at 34:9-16 (Bebeau). Once the horse was transferred,

Trejo said that “the disqualified trainer Mr. Woods was no longer the trainer.” Tr. at 35:1-3

(Bebeau).

        The Court then moved to the substantive due process issue. See Tr. at 35:5-6 (Court).

Trejo argued that “[t]o state a substantive due process violation, plaintiffs must allege a violation

of a fundamental liberty interest, or some government conduct that shocks the conscience.” Tr. at

35:9-12 (Bebeau). Trejo said that there is no fundamental liberty interest in the interpretation of

the NMAC racing rule and that nothing about Trejo’s conduct shocks the conscience. See Tr. at

36:23-36:11 (Bebeau). Gotovac and Bolen agreed with the Court that their procedural due process




                                                 - 17 -
       Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 18 of 65



argument is stronger. See Tr. at 37:24-25 (Dunn). They only briefly argued that, “if this is an

issue of corruption,” Trejo acted deliberately indifferently in a way that violated their substantive

due process rights. Tr. at 38:3-4 (Dunn).

       Regarding the equal protection claim, Trejo argued that, because Gotovac and Bolen do

not claim that they are in a protected class, they must allege that they were treated differently than

somebody who was similarly situated to them, that this treatment was irrational, and that it was

wholly unrelated to legitimate state activity. See Tr. at 39:16-40:5 (Bebeau). Trejo stated that

Gotovac and Bolen have not shown this treatment, because they have not shown that a horse that

they owned or trained was forbidden from transferring or starting under similar facts, see Tr.

at 40:6-9 (Bebeau), and that the facts show that there was a legitimate government interest

underling his actions, see Tr. at 40:9-15 (Bebeau).

       Gotovac and Bolen responded that their claim is based on Woods’ special, preferred

treatment. See Tr. at 41:3-7 (Dunn). In this way, Gotovac and Bolen argue that they have an

“inverse” equal protection claim. See Tr. at 40:24-25 (Dunn). The Court stated:

       I assume when Trejo did what he did he wasn’t thinking about your horse he was
       just thinking about the horse he was putting in the race. So he wasn’t singling out
       your horse for any particular attributes or anything like that. He was preferring
       another horse and giving him a break, that’s about the best you can argue, right?

Tr. at 42:5-12 (Court). Gotovac and Bolen agreed. See Tr. at 42:8-13 (Dunn). They argued that,

similar to Milner v. Mares, “when you excuse somebody from the rules . . . you are taking and

singling out everybody else that competed fairly.” Tr. at 43:20-22 (Dunn). Trejo responded that

Gotovac and Bolen are essentially arguing that people who get tickets for running a red light should

be able allege equal protection violations whenever someone runs a red light and is let off with a

warning. See Tr. at 44:5-15 (Bebeau).




                                                - 18 -
       Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 19 of 65



       The Court asked each party to identify the most analogous due process case. See Tr. at

45:14-19 (Court). Trejo provided Barry v. Barchi and Stinebaugh v. New Mexico Racing

Commission, and he stated that no Supreme Court case stands for the proposition that individuals

have a generalized right to engage in horse racing. See Tr. at 45:20-24 (Bebeau); id. at 46:8-12

(Bebeau). Gotovac and Bolen stated that those two cases and State Racing Commission v.

McManus are applicable. See Tr. at 47:12-13 (Dunn). They said that they “couldn’t find anything”

on point for their Equal Protection Clause argument. See Tr. at 49:17-25 (Dunn).

       The Court asked for Trejo’s final words. See Tr. at 50:2-3 (Court). Trejo stated that, in

addition to not showing that Trejo violated any clearly established rights, Gotovac and Bolen

wanted to impose an “unworkable” standard under which every single horse racing licensee is

entitled to due process in disciplinary standards. Tr. at 50:15 (Bebeau). See id. at 50:5-19

(Bebeau). Gotovac and Bolen replied that “when the Commission fails to follow its own

procedures” and “when it fails to follow the regulations that it promulgated that that is a due

process violation.” Tr. at 51:3-5 (Dunn). They argued that Trejo acted unfairly in allowing

someone who cheated to profit and stated that this action was arbitrary and capricious. See Tr. at

51:14-24 (Dunn). They stated that they have a protected property interest in competing fairly and

were deprived of that opportunity. See Tr. at 52:5-12 (Dunn),

       The Court concluded:

       I don’t think there is a substantive due process claim here and I don't think there is
       an equal protection claim. I just don’t think this shocks the conscience enough, and
       I’m having a hard time coming up with any sort of class that has a cognizable
       damage here so I’m not sure I can fashion any sort of substantive due process or
       equal protection claim.

Tr. at 54:2-9 (Court). The Court stated that it would review Gotovac and Bolen’s procedural due

process and property interest arguments. See Tr. at 54:9-10 (Court). It also indicated that it was

unlikely that Gotovac and Bolen’s claims would survive the Motion. See Tr. at 54:13-15 (Court).


                                               - 19 -
       Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 20 of 65



       6.      The First Notice.

       After the hearing, Gotovac and Bolen alerted the Court to additional matters in the case.

See Plaintiffs’ Notice of Supplemental Authority, filed January 16, 2020 (Doc. 18)(“First Notice”).

In the First Notice, Gotovac and Bolen included the NMRC’s final ruling on Woods. See First

Notice at 1. The NMRC’s ruling enumerates Woods’ penalties, which include a one-and-a-half

year suspension of Woods’ NMRC licenses and a $15,000.00 fine to be paid on or before February

14, 2020. See First Notice at 3. The ruling also stated that Woods was excluded from all areas of

the grounds under The NMRC’s jurisdiction. See First Notice at 3. Additionally, it states that

effective upon applicable suspension dates, all horses owned, trained, or under Woods’ care are

ineligible to race, and any transfer or sale of his horses “must be done in accordance with

15.2.6.9A(12)(a)(b) Medication and Prohibited Substances, 16.47.1.10 (D)(5) Assistant Trainers

and 15.2.1.9(B)(8)(b) DUE PROCESS AND DISCIPLINARY ACTION.” First Notice at 3.

       7.       Second Notice.

       More recently, Gotovac and Bolen filed a second notice. See Plaintiffs’ 2nd Notice of

Supplemental Authority, filed June 22, 2020 (Doc. 19)(“Second Notice”). The Second Notice

alerts the Court to an NMRC ruling where a trainer, Janell Sanderson, was summarily suspended

for failure to comply with the NMRC’s order for out-of-competition testing, which was conducted

on June 11, 2020. See Second Notice at 3. Due to Sanderson’s failure to comply, Sanderson’s

horses were deemed ineligible to race, and all transfer or sale of horses trained, owned, or under

her care and custody had to be done in accordance with NMAC rules. See Second Notice at 3.




                                              - 20 -
       Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 21 of 65



          LAW REGARDING MOTIONS TO DISMISS UNDER RULE 12(b)(6)

       Rule 12(b)(6) authorizes a court to dismiss a complaint for “failure to state a claim upon

which relief can be granted.” Fed. R. Civ. P. 12(b)(6). “The nature of a Rule 12(b)(6) motion tests

the sufficiency of the allegations within the four corners of the complaint after taking those

allegations as true.” Mobley v. McCormick, 40 F.3d at 340. A court may also consider documents

to which the complaint refers, if their adequacy is central to the plaintiffs’ claims and their

authenticity is unquestioned. See Armstrong v. N.M. Disability Det. Servs., 278 F. Supp. 3d 1193,

1201 n.3 (D.N.M. 2017)(Browning, J.)(concluding that the court properly considered notices

attached to the motion and not to the complaint, because the complaint referenced them, their

adequacy was central to the plaintiffs’ claims, and their authenticity was unquestioned). GFF

Corp. v. Associated Wholesale Grocers, Inc., 130 F.3d 1381, 1384 (10th Cir. 1997)(“[I]f a plaintiff

does not incorporate by reference or attach a document to its complaint, but the document is

referred to in the complaint and is central to the plaintiff’s claim, a defendant may submit an

indisputably authentic copy to the court to be considered[.]”).

       A complaint’s sufficiency is a question of law, and, when considering a rule 12(b)(6)

motion, a court must accept as true all well-pled factual allegations in the complaint, view those

allegations in the light most favorable to the non-moving party, and draw all reasonable inferences

in the plaintiff's favor. See Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322

(2007)(“[O]nly if a reasonable person could not draw . . . an inference [of plausibility] from the

alleged facts would the defendant prevail on a motion to dismiss.”); Smith v. United States, 561

F.3d 1090, 1098 (10th Cir. 2009)(“[F]or purposes of resolving a Rule 12(b)(6) motion, we accept

as true all well-pleaded factual allegations in a complaint and view these allegations in the light

most favorable to the plaintiff.” (quoting Moore v. Guthrie, 438 F.3d 1036, 1039 (10th Cir.




                                               - 21 -
       Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 22 of 65



2006))). At the motion-to-dismiss stage, the court does not weigh the evidence, and “is interested

only in whether it has jurisdiction and whether the [p]laintiffs plead a claim to relief that is

plausible on its face.” Begay v. Pub. Serv. Co. of N.M., 710 F. Supp. 2d 1161, 1199 (D.N.M.

2010)(Browning, J.).

       A complaint need not set forth detailed factual allegations, yet a “pleading that offers labels

and conclusions or a formulaic recitation of the elements of a cause of action” is insufficient. Iqbal,

556 U.S. at 678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “Threadbare

recitals of the elements of a cause of action, supported by mere conclusory statements, do not

suffice.” Iqbal, 556 U.S. at 678. “Factual allegations must be enough to raise a right to relief

above the speculative level, on the assumption that all the allegations in the complaint are true

(even if doubtful in fact).” Bell Atl. Corp. v. Twombly, 550 U.S. at 555 (citation omitted). See

Duncan v. Citibank (S.D.), N.A., No. CIV 06-0246 JB/KBM, 2006 WL 4063021, at *3 (D.N.M.

June 30, 2006)(Browning, J.)(dismissing a civil Racketeer Influenced and Corrupt Organizations

Act (“RICO”) cause of action from a complaint where the complaint alleged a single physical act,

and not a pattern of racketeering activity, and a pattern of activity is one of the elements required

to state a RICO claim).

       To survive a motion to dismiss, a plaintiff’s complaint must contain sufficient facts that, if

assumed to be true, state a claim to relief that is plausible on its face. See Bell Atl. Corp. v.

Twombly, 550 U.S. at 570; Mink v. Knox, 613 F.3d 995, 1000 (10th Cir. 2010). “A claim has

facial plausibility when the pleaded factual content allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing

Bell Atl. Corp. v. Twombly, 550 U.S. at 556). “Thus, the mere metaphysical possibility that some

plaintiff could prove some set of facts in support of the pleaded claims is insufficient; the




                                                - 22 -
       Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 23 of 65



complainant must give the court reason to believe that this plaintiff has a reasonable likelihood of

mustering factual support for these claims.” Ridge at Red Hawk, LLC v. Schneider, 493 F.3d

1174, 1177 (10th Cir. 2007)(emphasis omitted). A court will not construe a plaintiff’s pleadings

“so liberally that it becomes his advocate.” Bragg v. Chavez, No. CIV 07-0343 JB/WDS, 2007

WL 5232464, at *25 (D.N.M. Aug. 2, 2007)(Browning, J.). The Tenth Circuit has stated:

       “[P]lausibility” in this context must refer to the scope of the allegations in a
       complaint: if they are so general that they encompass a wide swath of conduct,
       much of it innocent, then the plaintiffs “have not nudged their claims across the line
       from conceivable to plausible.” The allegations must be enough that, if assumed to
       be true, the plaintiff plausibly (not just speculatively) has a claim for relief.

Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008)(quoting Bell Atl. Corp. v. Twombly,

550 U.S. at 570)(internal citations omitted). See Gallegos v. Bernalillo Cty. Bd. of Cty. Comm’rs,

278 F. Supp. 3d 1245, 1259 (D.N.M. 2017)(Browning, J.).

       Generally, the sufficiency of a complaint must rest on its contents alone. See Casanova v.

Ulibarri, 595 F.3d at 1125. Emphasizing this point, the Tenth Circuit, in Carter v. Daniels, 91 F.

App’x 83 (10th Cir. 2004) states: “When ruling on a Rule 12(b)(6) motion, the district court must

examine only the plaintiff's complaint. The district court must determine if the complaint alone is

sufficient to state a claim; the district court cannot review matters outside of the complaint.” 91

F. App’x at 85.9 There are three limited exceptions to this general principle: (i) documents that




       9
        Carter v. Daniels is an unpublished opinion, but the Court can rely on an unpublished
opinion to the extent its reasoned analysis is persuasive in the case before it. See 10th Cir. R.
32.1(A), 28 U.S.C. (“Unpublished opinions are not precedential, but may be cited for their
persuasive value”). The Tenth Circuit has stated:

                “In this circuit, unpublished orders are not binding precedent, . . . and . . .
       citation to unpublished opinions is not favored.... However, if an unpublished
       opinion . . . has persuasive value with respect to a material issue in a case and would
       assist the court in its disposition, we allow a citation to that decision.”



                                                - 23 -
        Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 24 of 65



the complaint incorporates by reference, see Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S.

at 322; (ii) “documents referred to in the complaint if the documents are central to the plaintiff's

claim and the parties do not dispute the documents’ authenticity,” Jacobsen v. Deseret Book Co.,

287 F.3d 936, 941 (10th Cir. 2002); and (iii) “matters of which a court may take judicial notice,”

Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. at 322. See Brokers’ Choice of Am., Inc.

v. NBC Universal, Inc., 861 F.3d at 1103 (holding that the district court did not err by reviewing

a seminar recording and a television episode on a rule 12(b)(6) motion, which were “attached to

or referenced in the amended complaint,” central to the plaintiff’s claim, and “undisputed as to

their accuracy and authenticity”). “[T]he court is permitted to take judicial notice of its own files

and records, as well as facts which are a matter of public record.” Van Woudenberg v. Gibson,

211 F.3d 560, 568 (10th Cir. 2000), abrogated on other grounds by McGregor v. Gibson, 248 F.3d

946, 955 (10th Cir. 2001).

        In Gee v. Pacheco, 627 F.3d 1178 (10th Cir. 2010), the defendants “supported their motion

with numerous documents, and the district court cited portions of those motions in granting the

motion.” 627 F.3d at 1186. The Tenth Circuit held that “[s]uch reliance was improper” and that,

even if “the district court did not err initially in reviewing the materials, the court improperly relied

on them to refute Mr. Gee’s factual assertions and effectively convert the motion to one for

summary judgment.” 627 F.3d at 1186-87. In other cases, the Tenth Circuit has emphasized that,




United States v. Austin, 426 F.3d 1266, 1274 (10th Cir. 2005). The Court concludes that Carter
v. Daniels; Nard v. City of Okla. City, 153 F. App’x 529 (10th Cir. 2005); Marino v. Mayger, 118
F. App’x 393 (10th Cir. 2004); Lobozzo v. Colo. Dep’t of Corr., 429 F. App’x 707 (10th Cir.
2011); Choate v. Huff, 773 F. App’x 484 (10th Cir. 2019); Rife v. Jefferson, 742 F. App’x 377
(10th Cir. 2018); Malone v. Bd. of Cty. Comm’rs for Cty. of Dona Ana, 707 F. App’x 552 (10th
Cir. 2017); Brown v. City of Colo. Springs, 709 F. App’x 906 (10th Cir. 2017); and Milner v.
Mares, 754 F. App’x 777 (10th Cir. 2019), have persuasive value with respect to a material issue,
and will assist the Court in its disposition of this Memorandum Opinion and Order.


                                                 - 24 -
        Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 25 of 65



“[b]ecause the district court considered facts outside of the complaint . . . it is clear that the district

court dismissed the claim under Rule 56(c) and not Rule 12(b)(6).” Nard v. City of Okla. City,

153 F. App’x 529, 534 n.4 (10th Cir. 2005). The Court has previously ruled that, when a plaintiff

references and summarizes the defendants’ statements in a complaint, the Court cannot rely on

documents containing those statements that the defendants attach in their briefing. See Mocek v.

City of Albuquerque, No. CIV 11-1009 JB/KBM, 2013 WL 312881, at *50-51 (D.N.M. Jan. 14,

2013)(Browning, J.). The Court reasoned that the statements were neither incorporated by

reference nor central to the plaintiff’s allegations in the complaint, because the plaintiff cited the

statements only to attack the defendant’s reliability and truthfulness. See 2013 WL 312881, at

*50-51. The Court has also previously ruled that, when determining whether to toll a statute of

limitations in an action alleging fraud and seeking subrogation from a defendant, the Court may

not use interviews and letters attached to a motion to dismiss, which show that a plaintiff was

aware of the defendant’s alleged fraud before the statutory period expired. See Great Am. Co. v.

Crabtree, No. CIV 11-1129 JB/KBM, 2012 WL 3656500, at *3, *22-23 (D.N.M. Aug. 23,

2012)(Browning, J.)(“Crabtree”). The Court in Crabtree determined that the documents did not

fall within any of the Tenth Circuit’s exceptions to the general rule that a complaint must rest on

the sufficiency of its contents alone, as the complaint did not incorporate the documents by

reference or refer to the documents. See 2012 WL 3656500, at *22-23; Mocek v. City of

Albuquerque, 2013 WL 312881, at *50 (refusing to consider statements that were not “central to

[the plaintiff’s] claims”).

        On the other hand, in a securities class action and as an exception to the general rule, the

Court has concluded that the Court may consider a defendant’s operating certification, to which

plaintiffs refer in their complaint, and which is central to whether the plaintiffs adequately allege




                                                  - 25 -
       Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 26 of 65



a loss, when ruling on the defendant’s motion to dismiss without converting the motion into one

for summary judgment. See Genesee Cty. Emps.’ Ret. Sys. v. Thornburg Mortg. Secs. Tr. 2006-

3, 825 F. Supp. 2d 1082, 1150-51 (D.N.M. 2011)(Browning, J.; SEC v. Goldstone, 952 F. Supp.

2d 1060, 1217-18 (D.N.M. 2013)(Browning, J.)(considering, on a motion to dismiss, emails

referenced in the complaint as “documents referred to in the complaint,” which are “central to the

plaintiff's claim” and whose authenticity the plaintiff did not challenge); Mata v. Anderson, 760 F.

Supp. 2d 1068, 1101 (D.N.M. 2009)(Browning, J.)(relying on documents outside of the complaint

because they were “documents that a court can appropriately view as either part of the public

record, or as documents upon which the Complaint relies, and the authenticity of which is not in

dispute”).

                    LAW REGARDING PROCEDURAL DUE PROCESS

       The Fourteenth Amendment states: “No State shall . . . deprive any person of life, liberty,

or property, without due process of law.” U.S. Const. amend. XIV. The Due Process Clause

encompasses two distinct forms of protection: (i) procedural due process, which requires a state to

employ fair procedures when depriving a person of a protected interest; and (ii) substantive due

process, which guarantees that a state cannot deprive a person of a protected interest for certain

reasons. See Reid v. Pautler, 36 F. Supp. 3d 1067, 1136 (D.N.M. 2014)(Browning, J.)(citing Cty.

of Sacramento v. Lewis, 523 U.S. 833, 845-46 (1998)). “Under either form of protection, however,

a person must have a protected interest in either life, liberty, or property.” Chavez-Rodriguez v.

City of Santa Fe, 2008 WL 5992271, at *6 (D.N.M. Oct. 9, 2008)(Browning, J.). The Tenth Circuit

prescribes a two-step inquiry in determining whether an individual’s procedural due process rights

were violated: (i) “[d]id the individual possess a protected property [or liberty] interest to which

due process protection was applicable?”; and (ii) “[w]as the individual afforded an appropriate

level of process?”     Camuglia v. City of Albuquerque, 448 F.3d 1214, 1219 (10th Cir.


                                               - 26 -
        Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 27 of 65



2006)(quoting Clark v. City of Draper, 168 F.3d 1185, 1189 (10th Cir. 1999)).

        “[T]o determine whether due process requirements apply in the first place, we must look

not to the ‘weight’ but to the nature of the interest at stake.” Bd. of Regents of State Colls. v. Roth,

408 U.S. 564, 570-71 (1972). “‘Liberty’ and ‘property’ are broad and majestic terms. They are

among the ‘(g)reat (constitutional) concepts . . . purposely left to gather meaning from

experience.” Bd. of Regents of State Colls. v. Roth, 408 U.S. at 571 (quoting Nat’l Mutual Ins.

Co. v. Tidewater Transfer Co., 337 U.S. 582, 646 (1949)(Frankfurter, J., dissenting)). The

Supreme Court has “made clear that the property interests protected by the procedural due process

clause extend well beyond actual ownership of real estate, chattels, or money. By the same token,

the Court has required due process protection for deprivations of liberty beyond the sort of formal

constraints imposed by the criminal process.” Bd. of Regents of State Colls. v. Roth, 408 U.S.

at 571-72. “Yet, while the Court has eschewed rigid or formalistic limitations on the protection of

procedural due process, it has at the same time observed certain boundaries” for “the words

‘liberty’ and ‘property’ in the Due Process Clause of the Fourteenth Amendment must be given

some meaning.” Bd. of Regents of State Colls. v. Roth, 408 U.S. at 572.

        Concerning the Fourteenth Amendment’s meaning of “liberty” guaranteed, the Supreme

Court has stated the following:

        Without a doubt, it denotes not merely freedom from bodily restraint but also the
        right of the individual to contract, to engage in any of the common occupations of
        life, to acquire useful knowledge, to marry, to establish a home and bring up
        children, to worship God according to the dictates of his own conscience, and
        generally to enjoy those privileges long recognized . . . as essential to the orderly
        pursuit of happiness of free men. In a Constitution for a free people, there can be
        no doubt that the meaning of ‘liberty’ must be broad indeed.

Bd. of Regents of State Colls. v. Roth, 408 U.S. at 572. “The Fourteenth Amendment’s procedural

protection of property is a safeguard of the security of interests that a person has already acquired




                                                 - 27 -
        Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 28 of 65



in specific benefits.” Bd. of Regents of State Colls. v. Roth, 408 U.S. at 576. These property

interests, as already explained, clearly can include “real estate, chattels, or money,” but they “may

take many forms.” Bd. of Regents of State Colls. v. Roth, 408 U.S. at 571-76.

        Thus, the Court has held that a person receiving welfare benefits under statutory
        and administrative standards defining eligibility for them has an interest in
        continued receipt of those benefits that is safeguarded by procedural due process.
        Goldberg v. Kelly, 397 U.S. 254 . . . [(1970)]. See Flemming v. Nestor, 363 U.S.
        603, 611 . . . [(1960)]. Similarly, in the area of employment, the Court has held that
        a public college professor dismissed from an office held under tenure provisions,
        Slochower v. Bd. of Education, 350 U.S. 551 . . . [(1956)], and college professors
        and staff members dismissed during the terms of their contracts, Wieman v.
        Updegraff, 344 U.S. 183 . . . [(1952)], have interests in continued employment that
        are safeguarded by due process.

Bd. of Regents of State Colls. v. Roth, 408 U.S. at 576-77.

        Based upon these decisions, “[t]o have a property interest in a benefit, a person clearly

must have more than an abstract need or desire for it. He must have more than a unilateral

expectation of it. He must, instead, have a legitimate claim of entitlement to it.” Bd. of Regents

of State Colls. v. Roth, 408 U.S. at 577. “Such an interest arises not from the Due Process Clause

of the Constitution itself, but is created by independent sources such as a state or federal statute, a

municipal charter or ordinance, or an implied or express contract.” Teigen v. Renfrow, 511 F.3d

1072, 1079 (10th Cir. 2007). See Paul v. Davis, 424 U.S. 693, 710 (1976)(“[Liberty and property]

interests attain . . . constitutional status by virtue of the fact that they have been initially recognized

and protected by state law.”). “Property interests, of course, are not created by the Constitution.

Rather they are created and their dimensions are defined by existing rules or understandings that

stem from an independent source such as state law-rules or understandings that secure certain

benefits and that support claims of entitlement to those benefits.” Bd. of Regents of State Colls.

v. Roth, 408 U.S. at 577. See Farthing v. City of Shawnee, 39 F.3d 1131, 1135 (10th Cir.

1994)(“Rather, property interests, which are the subject of the present litigation, ‘are created and



                                                  - 28 -
       Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 29 of 65



their dimensions are defined by existing rules or understandings that stem from an independent

source such as state law.’”)(quoting Bd. of Regents of State Colls. v. Roth, 408 U.S. at 577)).

        “[O]nce it is determined that the Due Process Clause applies, the question remains what

process is due.” Cleveland Bd. of Educ. v. Loudermill, 470 U.S. at 541 (citing Morrissey v.

Brewer, 408 U.S. 471, 481 (1972)). “An essential principle of due process is that a deprivation of

life, liberty, or property be preceded by notice and opportunity for hearing appropriate to the nature

of the case.” Cleveland Bd. of Educ. v. Loudermill, 470 U.S. at 542. “[D]ue process is flexible

and calls for such procedural protections as the particular situation demands.” Mathews v.

Eldridge, 424 U.S. at 334. The Supreme Court has explained that

       the root requirement of the Due Process Clause [is] that an individual be given an
       opportunity for a hearing before he is deprived of any significant property interest.
       This principle requires some kind of a hearing prior to the discharge of an employee
       who has a constitutionally protected property interest in his employment.

       ....

       [T]he pretermination hearing, though necessary, need not be elaborate. We have
       pointed out that [t]he formality and procedural requisites for the hearing can vary,
       depending upon the importance of the interests involved and the nature of the
       subsequent proceedings. In general, something less than a full evidentiary hearing
       is sufficient prior to adverse administrative action.

Cleveland Bd. of Educ. v. Loudermill, 470 U.S. at 542, 545(footnote omitted).

       The United States Court of Appeals for the Second Circuit has stated:

       The Supreme Court . . . explained that procedural due process is a flexible standard
       that can vary in different circumstances depending on “‘the private interest that will
       be affected by the official action’” as compared to “the Government’s asserted
       interest, ‘including the function involved’ and the burdens the Government would
       face in providing greater process.” Hamdi v. Rumsfeld, 542 U.S. 507,
       [529] . . . (2004)(quoting Mathews v. Eldridge, 424 U.S. at 335, 96 S. Ct. 893). A
       court must carefully balance these competing concerns, analyzing “‘the risk of an
       erroneous deprivation’ of the private interest if the process were reduced and the
       ‘probable value, if any, of additional or substitute safeguards.’” Id. (quoting
       Mathews v. Eldridge, 424 U.S. at 335. . . .).




                                                - 29 -
        Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 30 of 65



United States v. Abuhamra, 389 F.3d 309, 318 (2d Cir. 2004). The hearing required depends on:

(i) the nature of the private interest at stake; (ii) the risk of erroneous deprivation given the

procedures already guaranteed, and whether additional procedural safeguards would prove

valuable; and (iii) the government’s interest and the burdens that additional procedures might

impose. See Mathews v. Eldridge, 424 U.S. at 335. For example, “[w]here . . . the state must act

quickly, a meaningful postdeprivation hearing is adequate.” Clark v. City of Draper, 168 F.3d

at 1189. See Spielman v. Hildebrand, 873 F.2d 1377, 1385 (10th Cir. 1989)(concluding that

removal of a child from parents’ custody requires predeprivation hearing “except for extraordinary

situations where some valid governmental interest is at stake that justifies postponing the hearing

until after the event”).

        The Court has previously considered procedural due process violations several times. For

example, in A.M. through Youngers v. N.M. Dep’t of Health, 2015 WL 13668431, at *37-43

(D.N.M. Dec. 7, 2015)(Browning, J.), the Court concluded that the New Mexico Department of

Health violated due process when it afforded a woman with developmental disabilities no process

before depriving her of medical care, conditions of reasonable care, safety, and nonrestrictive

confinement. See A.M. through Youngers v. N.M Dep’t of Health, 2015 WL 13668431, at *37-

43. The Court has also concluded that a tenured city employee was not denied due process when

the city fired him, because the city afforded him a hearing. See Salazar v. City of Albuquerque,

776 F. Supp. 2d 1217, 1239 (D.N.M. 2011)(Browning, J.)(“A citizen is entitled to process and is

not necessarily guaranteed a win.”). See also Duprey v. Twelfth Judicial Dist. Court, 760

F. Supp. 2d 1180, 1215 (denying due process claims where a state employee “got her opportunity

to be heard at a complex grievance hearing, with an attorney and with an opportunity to question

witnesses, and make opening and closing arguments to a panel of decision-makers”); Camuglia v.




                                              - 30 -
       Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 31 of 65



City of Albuquerque, 375 F. Supp. 2d 1299, 1308-09 (D.N.M. 2005)(Browning, J.), aff’d,

Camuglia v. City of Albuquerque, 448 F.3d at 1220-21 (“[I]t cannot be denied that the City, acting

through its inspectors, may close a restaurant to protect the health of patrons and workers without

first providing a hearing to the restaurant owner.”).

              LAW REGARDING SUBSTANTIVE DUE PROCESS CLAIMS

       The Fourteenth Amendment’s Due Process Clause provides that “no State shall . . . deprive

any person of life, liberty, or property without due process of law.” U.S. Const. amend. XIV, § 1.

In general, state actors may be held liable under § 1983 only for their own affirmative acts that

violate a plaintiff’s due-process rights and not for third parties’ acts. See Robbins v. Oklahoma,

519 F.3d at 1251 (citing DeShaney v. Winnebago Cty. Dep’t of Soc. Servs., 489 U.S. 189,

197)(1989). “[N]othing in the language of the Due Process Clause itself requires the State to

protect the life, liberty and property of its citizens against invasion by private actors.” DeShaney

v. Winnebago Cty. Dep’t of Soc. Servs., 489 U.S. at 195. The Due Process Clause is not a

guarantee of a minimal level of safety and security. See DeShaney v. Winnebago Cty. Dep’t of

Soc. Servs., 489 U.S. at 195.

       1.      Exceptions to the General Rule.

       There are, however, two exceptions to this general rule. The first exception -- the special-

relationship doctrine -- arises when the state has a custodial relationship with the victim, which

triggers an affirmative duty to provide protection to that individual. See Christiansen v. City of

Tulsa, 332 F.3d 1270, 1280 (10th Cir. 2003); Graham v. Indep. Sch. Dist. No. 1-89, 22 F.3d 991,

994-95 (10th Cir. 1994). The second exception -- the danger-creation theory -- provides that a

state may also be liable for an individual’s safety “only when ‘a state actor affirmatively acts to

create, or increases a plaintiff’s vulnerability to, or danger from private violence.’” Robbins v.




                                               - 31 -
        Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 32 of 65



Oklahoma, 519 F.3d at 1251 (quoting Currier v. Doran, 242 F.3d at 923).                 “If either the

special- relationship or danger-creation exception applies, the conduct of the state actor must go

beyond negligence to the point of ‘shocking the conscience.” Glover v. Gartman, 899 F. Supp. 2d

1115, 1135 (D.N.M. 2012)(Browning, J.)(citing Johnson ex rel. Estate of Cano v. Holmes, 455

F.3d 1133, 1142 (10th Cir. 2006)(“The shocks the conscience standard applies to both types of

suits.”)).

        2.     Special-Relationship Exception.

        The first exception to the general principle that a state’s negligent failure to protect an

individual cannot trigger liability under the Due Process Clause is the special-relationship doctrine.

A plaintiff must show that he or she was involuntarily committed to state custody to establish a

duty to protect under the special-relationship doctrine. See Liebson v. N.M. Corr. Dep’t, 73 F.3d

274, 276 (10th Cir. 1996). “A special relationship exists when the state assumes control over an

individual sufficient to trigger an affirmative duty to provide protection to that individual (e.g.

when the individual is a prisoner or involuntarily committed mental patient).” Uhlrig v. Harder,

64 F.3d 567, 572 (10th Cir. 1995).

        3.     Danger-Creation Exception.

        The Due Process Clause protects against “deliberately wrongful government decisions

rather than merely negligent government conduct.” Uhlrig v. Harder, 64 F.3d at 573. The danger-

creation exception to this rule applies only when “a state actor affirmatively acts to create, or

increases a plaintiff’s vulnerability to, or danger from private violence.” Currier v. Doran, 242

F.3d at 923. See Estate of B.I.C. v. Gillen, 702 F.3d 1182, 1187 (10th Cir. 2012)(“[S]tate officials

can be liable for the acts of private parties where those officials created the very danger that caused

the harm.”). Under a danger-creation theory, there is no § 1983 liability absent “an intent to harm”




                                                - 32 -
        Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 33 of 65



or “an intent to place a person unreasonably at risk of harm.” Uhlrig v. Harder, 64 F.3d at 573. A

plaintiff must show “sufficient[] ‘affirmative conduct on the part of the state in placing the plaintiff

in danger.’” Estate of B.I.C. v. Gillen, 702 F.3d at 1187 (quoting Gray v. Univ. Colo. Hosp. Auth.,

672 F.3d 909, 916 (10th Cir. 2012)). To state a prima facie case, the plaintiff must show that his

or her danger-creation claim for due process violations meets a six-part test: (i) the state and

individual actors must have created the danger or increased plaintiff’s vulnerability to the danger

in some way; (ii) the plaintiff must be a member of a limited and specifically definable group;

(iii) the defendant’s conduct must put the plaintiff at substantial risk of serious, immediate, and

proximate harm; (iv) the risk must be obvious and known; and (v) the defendant must have acted

recklessly in conscious disregard of that risk. See Peña v. Greffet, 922 F. Supp. 2d 1187, 1227

(D.N.M. 2013)(Browning, J.)(citing Rost ex rel. K.C. v. Steamboat Springs RE-2 Sch. Dist., 511

F.3d 1114, 1126 (10th Cir. 2008)).

        In determining whether the danger-creation exception applies, the Tenth Circuit has

focused on the deliberateness of the conduct in relation to the caused harm. See Christiansen v.

City of Tulsa, 332 F.3d at 1281. The defendant must recognize the unreasonableness of the risk

of the conduct and act “with an intent to place a person unreasonably at risk.” Medina v. City &

Cty. of Denver, 960 F.2d at 1496. The intent to place a person unreasonably at risk is present

where the defendant “is aware of a known or obvious risk” creating a high probability that serious

harm will follow, and the defendant nonetheless proceeds with a “conscious and unreasonable

disregard of the consequences.” Medina v. City & Cty. of Denver, 960 F.2d at 1496 (citations

omitted).




                                                 - 33 -
       Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 34 of 65



       4.      What Shocks the Conscience.

       A government actor’s official conduct intended to injure in a way that cannot reasonably

be justified by any government interest most likely shocks the conscience. See Cty. of Sacramento

v. Lewis, 523 U.S. at 849)(“[C]onduct intended to injure in some way unjustifiable by any

government interest is the sort of official action most likely to rise to the conscience-shocking

level.”). “[A] plaintiff must do more than show that the government actor intentionally or

recklessly caused injury to the plaintiff by abusing or misusing government power.” Camuglia v.

City of Albuquerque, 448 F.3d at 1222 (internal quotation marks omitted)(quoting Moore v.

Guthrie, 438 F.3d 1036, 1040 (10th Cir. 2006)). “The plaintiff must demonstrate a degree of

outrageousness and a magnitude of potential or actual harm that is truly conscience shocking.”

Camuglia v. City of Albuquerque, 448 F.3d at 1222-23 (internal quotation marks omitted)(quoting

Uhlrig v. Harder, 64 F.3d at 574).

       Establishing these limits advances “three basic principles highlighted by the
       Supreme Court in evaluating substantive due process claims: (1) the need for
       restraint in defining their scope; (2) the concern that § 1983 not replace state tort
       law; and (3) the need for deference to local policymaking bodies in making
       decisions impacting upon public safety.”

Camuglia v. City of Albuquerque, 448 F.3d at 1223 (quoting Uhlrig v. Harder, 64 F.3d at 574).

       “Whether the conduct shocks the conscience is an objective test, based on the

circumstances, rather than a subjective test based on the government actor’s knowledge.” Peña v.

Greffet, 922 F. Supp. 2d at 1227 (citing James v. Chavez, 830 F. Supp. 2d 1208, 1276 (D.N.M.

2011)(Browning, J.)(concluding that the use of deadly force did not shock the conscience even if

the suspect did not have an intent to harm the officer, because the officer “had sufficient facts

before him to conclude that there was a threat of serious physical harm” and the “courts must

evaluate a [government actor’s] conduct objectively”), aff’d, 511 F. App’x 742 (10th Cir. 2013)).




                                              - 34 -
       Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 35 of 65



       In Martinez v. Uphoff, 265 F.3d 1130 (10th Cir. 2001), the widow of a corrections officer

sued the director, deputy director, warden, and deputy wardens of the department of corrections,

alleging that the defendants deliberately failed to ensure proper training and supervision of

penitentiary personnel, failed to provide safe and adequate staffing, and failed to take corrective

action to protect her husband, all of which resulted in him being killed during the escape of three

inmates. See 265 F.3d at 1132. The district court concluded that the plaintiff failed to state a

§ 1983 claim for violation of the Due Process Clause under a danger-creation theory, because the

defendants’ actions were “not of such a magnitude that the Court is able to conclude they shock

the conscience.” 265 F.3d at 1134. The Tenth Circuit agreed with the district court’s conclusion,

stating: “[U]nder the circumstances of this case, inaction in the face of known dangers or risks is

not enough to satisfy the danger-creation theory’s conscience shocking standard.” 265 F.3d

at 1135.

       In Schaefer v. Las Cruces Public School District, 716 F. Supp. 2d 1052 (D.N.M.

2010)(Browning, J.), the plaintiffs alleged that the defendants -- the school district, superintendent,

principal, and vice principal of a middle school -- violated the plaintiffs’ substantive due process

rights when they did not take sufficient action to prevent a student at the school from “racking”10

the plaintiffs’ son. 716 F. Supp. 2d at 1072-73. The Court concluded that the defendants’ conduct

did not shock the conscience. See 716 F. Supp. 2d at 1074-75. The Court explained:

       Assuming the absolute worst from the Schaefers’ alleged facts, the Defendants
       were aware of three instances of an unknown eighth-grade student racking various
       sixth-grade students within the span of a month, and failed to implement policies
       to improve hallway monitoring and stop this conduct from occurring in time to
       prevent [the plaintiffs’ son] from falling victim to the same fate. Further, the



       10
         The parties in Schaefer v. Las Cruces Public School District defined being “racked” as
being “kicked and/or punched in the testicles.” 716 F. Supp. 2d at 1059 n.2 (citations
omitted)(internal quotation marks omitted).


                                                - 35 -
       Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 36 of 65



       Defendants indicated to the sixth graders that it had policies in place to punish
       individuals that assaulted other students but did not, in fact, have such policies.

              While such behavior may be worthy of remedy under tort law, and perhaps
       worthy of punishment in the form of punitive damages, the Court’s conscience is
       not shocked . . . .

              Any number of actions by the Defendants might have remedied the
       problem, but the Court’s conscience is not shocked by the Defendants’ failure to
       consider or implement such a policy. Even if the Defendants knew that students
       frequently -- more than three times per month -- attacked other students in the halls
       and declined to implement safety measures to minimize that conduct, the Court is
       not convinced that it would rise to the level of shocking the conscience.

716 F. Supp. 2d at 1074-75.

         LAW REGARDING EQUAL-PROTECTION CLASS-OF-ONE CLAIMS

       The Equal Protection Clause of the Fourteenth Amendment guarantees that “no states shall

. . . deny to any person within its jurisdiction the equal protection of the laws.” U.S. Const. amend.

XIV, § 1. “The Equal Protection Clause ‘keeps governmental decision makers from treating

differently persons who are in all relevant respects alike.’” Soskin v. Reinertson, 353 F.3d 1242,

1247 (10th Cir. 2004)(quoting Nordlinger v. Hahn, 505 U.S. 1, 10 (1992)). See Corder v. Lewis

Palmer Sch. Dist. No. 38, 566 F.3d 1219, 1233 (10th Cir. 2009)(“Equal protection ‘is essentially

a direction that all persons similarly situated should be treated alike.’”)(quoting City of Cleburne

v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985)).

       1.      The Substantive Law of Class-of-One Claims.

       The Supreme Court has “recognized successful equal protection claims brought by a class

of one, where the plaintiff alleges that she has been intentionally treated differently from others

similarly situated and that there is no rational basis for the difference in treatment.” Willowbrook

v. Olech, 528 U.S. at 564. Class-of-one cases have presented a challenge to the lower courts since

the Supreme Court established the doctrine in Willowbrook v. Olech. See Jennings v. City of




                                                - 36 -
       Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 37 of 65



Stillwater, 383 F.3d at 1211. The lower courts have recognized the risk that, “unless carefully

circumscribed, the concept of a class-of-one equal protection claim could effectively provide a

federal cause of action for review of almost every executive and administrative decision made by

state actors.” Jennings v. City of Stillwater, 383 F.3d at 1211-12. The Tenth Circuit recognized in

Jennings v. City of Stillwater that it is nearly always possible for persons aggrieved by a

government action to produce evidence of being treated differently than others and that it is always

possible to allege such differential treatment. See Jennings v. City of Stillwater, 383 F.3d at 1211-

12.

       Recognizing the potentially unlimited nature of the claim, the Courts of Appeals have

“proceeded cautiously in applying this theory.” Jicarilla Apache Nation v. Rio Arriba Cty., 440

F.3d 1202, 1209 (10th Cir. 2006). The Tenth Circuit in Jicarilla Apache Nation v. Rio Arriba

County cautioned that “[a]n approach that reads Olech too broadly could transform the federal

courts into general-purpose second-guessers of the reasonableness of broad areas of state and local

decisionmaking: a role that is both ill-suited to the federal courts and offensive to state and local

autonomy in our federal system.” Jicarilla Apache Nation v. Rio Arriba Cty., 440 F.3d at 1209

(citing Jennings v. City of Stillwater)(internal quotation marks omitted). In keeping with these

concerns, the Tenth Circuit requires that a plaintiff must first establish that others, “similarly

situated in every material respect” were treated differently to prevail. Jicarilla Apache Nation v.

Rio Arriba Cty., 440 F.3d at 1210. “A plaintiff must then show this difference in treatment was

without rational basis, that is, the government action was ‘irrational and abusive,’ and ‘wholly

unrelated to any legitimate state activity.’” Kan. Penn Gaming, LLC v. Collins, 656 F.3d at 1216

(quoting Mimics, Inc. v. Vill. of Angel Fire, 394 F.3d 836, 849 (10th Cir. 2005)). Courts do not




                                               - 37 -
       Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 38 of 65



inquire into the government actor’s actual motivations. Kan. Penn Gaming, LLC v. Collins, 656

F.3d at 1216.11

       The Tenth Circuit has noted: “‘The paradigmatic ‘class of one’ case, sensibly conceived,

is one in which a public official, with no conceivable basis for his action other than spite or some

other improper motive (improper because unrelated to his public duties), comes down hard on a

hapless private citizen.’” Kan. Penn Gaming, LLC v. Collins, 656 F.3d at 1216 (internal alteration

omitted)(quoting Lauth v. McCollum, 424 F.3d 631, 633 (7th Cir. 2005)(Posner, J.)). “Successful

claims have arisen from unfavorable zoning decisions, withholding of permits, and selective

regulatory enforcement.” Kan. Penn Gaming, LLC v. Collins, 656 F.3d at 1216 (internal citations

omitted). The Supreme Court has also held that “the class-of-one theory of equal protection has



       11
          There appears to have been some confusion regarding whether the Tenth Circuit requires
a plaintiff to allege some degree of animus as well. Although earlier Tenth Circuit opinions
suggested that a plaintiff must prove some degree of animus, see Mimics, Inc. v. Village of Angel
Fire, 394 F.3d at 849 (stating that plaintiffs “must prove that they were singled out for persecution
due to some animosity” (internal quotation marks omitted)), the Tenth Circuit subsequently treated
the issue as an open question, see Jicarilla Apache Nation v. Rio Arriba Cty., 440 F.3d at 1209-10,
and the quoted language from Kansas Penn Gaming, LLC v. Collins supports an objective standard
-- not an inquiry into subjective culpability. As the Honorable John E. Dowdell, United States
District Judge for the Northern District of Oklahoma, stated when considering a motion to dismiss
for failure to state a claim under rule 12(b)(6):

       [T]he Collins court omitted the animosity language found in Mimics and reiterated
       that the standard is an objective one. Given the Collins court’s emphasis on the
       “objective” nature of the inquiry, and the logic thereof, the Court declines to impose
       a requirement that the plaintiffs make a showing of ill will or animosity . . . .

Sutherlin v. Indep. Sch. Dist. No. 40 of Nowata Cty., Okla. No. 12-CV-636-JED-PJC, 2013 WL
1975644, at *5 n. 3 (D. Okla. May 13, 2013)(Dowdell, J.)(emphasis in original). The Court
acknowledges its past statement that “[t]o show a constitutional violation under the ‘class of one’
theory,” the plaintiff must prove “that the Defendants acted with discriminatory intent” in Kelley
v. City of Albuquerque, 375 F.Supp.2d 1183, 1205 (D.N.M. 2004)(Browning, J.). That statement
preceded both Jicarilla Apache Nation v. Rio Arriba County and Kansas Penn Gaming, LLC v.
Collins, and the Court agrees with Judge Dowdell’s description of the Tenth Circuit's evolution in
this regard. The Court will not, therefore, require a showing of animosity to sustain a class-of-one
claim.


                                               - 38 -
        Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 39 of 65



no application in the public employment context.” Engquist v. Or. Dep’t of Agric., 553 U.S. 591,

607-08 (2008)(reasoning that “an allegation of arbitrary differential treatment could be made in

nearly every instance” of a personnel decision by the government and that “government offices

could not function if every employment decision became a constitutional matter”). See Kelley v.

City of Albuquerque, 542 F.3d 802, 821 (10th Cir. 2008)(“[T]he class-of-one theory is not legally

cognizable where . . . a public employee claims that she has been treated differently than other

employees.”); Duprey v. Twelfth Judicial Dist. Court, No. CIV 08-0756 JB, 2009 WL 2105955,

at *5 (D.N.M. June 22, 2009)(Browning, J.)(“In this case, Duprey, who is a public employee, is

alleging that she was denied a promotion and was demoted. Because her lawsuit arises in the

public-employee context, she cannot proceed on the class-of-one theory.”).

        2.      The Similarly Situated Individual Pleading Requirement for Class-of-One
                Claims or Claims Based on Membership in a Non-Protected Class.

        “Equal protection jurisprudence has traditionally been concerned with governmental action

that disproportionally burdens certain classes of citizens.” Kan. Penn Gaming, LLC v. Collins,

656 F .3d at 1215-16. A plaintiff alleging disparate-treatment discrimination based on membership

in a non-protected class or in a class of one must therefore allege in the complaint that similarly

situated persons were treated differently. See Brown v. Montoya, 662 F.3d at 1173 (“The pleading

requirement of an allegation that a similarly situated person was treated differently applies both

when the plaintiff challenges a government action that discriminates based on membership in a

non-protected class, or membership in a ‘class of one.’”)(internal citations omitted)(citing

PriceCornelison v. Brooks, 524 F.3d 1103, 1120 (10th Cir. 2008)); Kan. Penn Gaming, LLC v.

Collins, 656 F.3d at 1216). As the Supreme Court set forth in Village of Willowbrook v. Olech, a

plaintiff may bring a class-of-one equal-protection claim, alleging that the plaintiff “has been

intentionally treated differently from others similarly situated and that there is no rational basis for



                                                 - 39 -
        Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 40 of 65



the difference in treatment.” 528 U.S. at 564 (citing Sioux City Bridge Co. v. Dakota Cty., 260

U.S. 441 (1923); Allegheny Pittsburgh Coal Co. v. Cty. Comm’n of Webster Cty., 488 U.S. 336

(1989)). Similarly, discrimination against members of a non-protected class, such as whites,

violates the Equal Protection Clause. See McDonald v. Santa Fe Trail Transp. Co., 427 U.S. 273,

279-80 (1976)(holding that Title VII “proscribe[s] racial discrimination in private employment

against whites on the same terms as racial discrimination against nonwhites.”); Newport News

Shipbuilding & Dry Dock Co. v. E.E.O.C., 462 U.S. 669, 676 (1983)(extending this proposition

to Equal Protection Clause violations); Reynolds v. Sch. Dist. No. 1, Denver, 69 F.3d 1523, 1532

& n. 10 (10th Cir. 1995)(recognizing that the Equal Protection Clause proscribes discrimination

against whites).

        The law of equal protection traditionally deals with “groups unified by the characteristic

alleged to be the root of the discrimination.” Jennings v. City of Stillwater, 383 F.3d at 1213.

Where a group is involved, the problem is simplified; in this traditional situation, “the sample size

is large enough to raise a concern that the disfavored class was selected . . . because of their

membership in the class.” Jennings v. City of Stillwater, 383 F.3d at 1213. A unique feature of

the class-of-one claim is that it essentially exempts plaintiffs from proving membership in one of

these groups; rather, they need prove only that he or she is “similarly situated” to other individuals

or entities who have been treated more favorably. Addressing this unique characteristic of these

claims, the Tenth Circuit in Jennings v. City of Stillwater noted that “[i]t is therefore imperative

for the class-of-one plaintiff to provide a specific and detailed account of the nature of the preferred

treatment of the favored class.” 383 F .3d at 1214.

        Therefore, in class-of-one claims, where discrimination is not alleged against a class of

persons, “[t]he allegation that a plaintiff was treated differently from those similarly situated is an




                                                 - 40 -
       Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 41 of 65



essential element of an equal protection action.” Hennigh v. City of Shawnee, 155 F.3d 1249,

1257 (10th Cir. 1998)(holding that the plaintiff who alleged he “was subjected to discipline and a

disciplinary proceeding not applicable to any other police officer under the Collective Bargaining

Agreement,” but not alleging any class-based discrimination, failed to state a claim, as the

“Plaintiff did not show how he was treated differently from others similarly situated” (emphasis

added))(citing Norton v. Vill. of Corrales, 103 F.3d 928, 933 (10th Cir. 1996)). In Norton v.

Village of Corrales, for instance, where the Tenth Circuit concluded that “it is clear that they are

not claiming unequal treatment on the basis of race, sex or other classifications which require

heightened scrutiny,” the Tenth Circuit dismissed the complaint, noting that the “Plaintiffs did not

explicitly allege they were treated differently from similarly situated persons or corporations.” 103

F.3d at 933 (emphasis added).

       The Court has quoted this proposition of law -- “[t]he allegation that a plaintiff was treated

differently from those similarly situated is an essential element of an equal protection action,”

Hennigh v. City of Shawnee, 155 F.3d 1249 -- in the § 1983 employment-discrimination context

where the plaintiff alleged that the defendant discriminated against him based on his race. See

Gerald v. Locksley, 785 F. Supp. 2d at 1085, 1133. The Court in that case had before it an equal

protection claim which was, at least in part, a class-of-one equal protection claim, and the cases

upon which the Court relied were limited to class-of-one equal-protection claims. See Gerald v.

Locksley, 785 F. Supp. 2d at 1133 (“Gerald’s failure to allege that he was treated differently than

others similarly situated also defeats his Equal-Protection claim.”)(citing Marino v. Mayger, 118

F. App’x 393, 399 (10th Cir. 2004)(upholding court’s dismissal of the plaintiffs' class-of-one claim

for the plaintiffs’ failure to “specifically allege that the sheriff treated them differently from

similarly situated landowners” by refusing to “enforce the restraining orders” against the




                                               - 41 -
       Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 42 of 65



defendants); Jennings v. City of Stillwater, 383 F.3d at 1213 (upholding summary judgment in

favor of defendants on the plaintiff's class-of-one equal-protection claim, noting that “she failed to

make an adequate showing that similarly situated persons were treated differently”)).

       The Tenth Circuit has adhered to the proposition that, at the summary judgment stage, class

based disparate-treatment discrimination claims are subject to the same legal analysis whether

based on an equal-protection violation or Title VII violation. See, e.g., Etsitty v. Utah Transit

Auth., 502 F.3d 1215, 1227 (10th Cir. 2007)(“In disparate-treatment discrimination suits, the

elements of a plaintiff's case are the same whether that case is brought under §§ 1981 or 1983 or

Title VII.”). Showing disparate treatment of similarly situated individuals, while necessary for

class-of-one claims and claims where the plaintiff is not a protected-class member, and while

sufficient evidence of discrimination to meet the McDonnell Douglas Corp. v. Green, 411 U.S.

792 (1973), class-based prima facie case, is not necessary for class-based equal protection claims.

See Sorbo v. United Parcel Serv., 432 F.3d at 1173 (noting that the McDonnell Douglass Corp. v.

Green class-based prima facie case requirement that the adverse action be taken in circumstances

giving rise to an inference of discrimination “may be (and often is) satisfied by proof that the

employer treated similarly situated employees more favorably, such proof is just one sufficient

means to do this and should not itself be mistaken as an indispensable element of the prima facie

case”). See Hunt v. Cent. Consol. Sch. Dist., No. CIV 11-1144 JB/WDS, 2013 WL 3214928,

at *32-34 (D.N.M. June 12, 2013)(Browning, J.)(discussing the McDonnell Douglas Corp v.

Green framework’s requirement that that “a prima facie case of discrimination must consist of

evidence that (1) the victim belongs to a protected class; (2) the victim suffered an adverse

employment action; and (3) the challenged action took place under circumstances giving rise to an

inference of discrimination” (internal quotation marks omitted)). Accordingly, it is also not




                                                - 42 -
       Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 43 of 65



necessary for a plaintiff in a protected class pleading a class-based equal protection claim, to allege

that similarly situated individuals were treated differently.

       In Southwest Media Mobile, LLC v. City of Rio Rancho, No. CIV 13-0248 JB/KBM, 2013

WL 6920856 (D.N.M. Dec. 31, 2013)(Browning, J.), the Court granted summary judgment against

a plaintiff alleging a class-of-one equal protection claim. See 2013 WL 6920856, at *28. The

plaintiff, a mobile sign company, see 2013 WL 6920856, at *3, alleged an equal protection claim

against Rio Rancho for passing a city ordinance restricting the use of signs, see 2013 WL 6920856,

at *2. The Court concluded that the plaintiff could not show that similarly situated parties were

treated differently, and that, just because “Southwest Media lacks competitors does not render Rio

Rancho’s attempt to regulate it produces a violation of the Equal Protection Clause.” 2013 WL

6920856, at *29. The Court also found justifiable reasons for the ordinance, concluding that the

city’s “aesthetics and traffic safety” concerns demonstrated that the ordinance had a rational basis.

2013 WL 6920856, at *30-31. See also McGuire v. Nielsen, No. CIV 17-1208 JB\LF, 2020 WL

1332582 (D.N.M. March 23, 2020)(Browning, J).

                        LAW REGARDING QUALIFIED IMMUNITY

       Qualified immunity recognizes the “need to protect officials who are required to exercise

their discretion and the related public interest in encouraging the vigorous exercise of official

authority.” Harlow v. Fitzgerald, 457 U.S. 800, 807 (1982). “Qualified immunity protects federal

and state officials from liability for discretionary functions, and from ‘the unwarranted demands

customarily imposed upon those defending a long drawn-out lawsuit.’” Roybal v. City of

Albuquerque, No. CIV 08-0181 JB/LFG, 2009 WL 1329834, at *10 (D.N.M. April 28,

2009)(Browning, J.)(quoting Siegert v. Gilley, 500 U.S. 226, 232 (1991)). Under § 1983, a

plaintiff may seek money damages from government officials who have violated his or her




                                                - 43 -
       Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 44 of 65



constitutional or statutory rights. To ensure, however, that fear of liability will not “unduly inhibit

officials in the discharge of their duties,” Anderson v. Creighton, 483 U.S. 635, 638 (1987), the

officials may claim qualified immunity; so long as they have not violated a “clearly established”

right, the officials are shielded from personal liability, Harlow v. Fitzgerald, 457 U.S. at 818.

       That means a court can often avoid ruling on the plaintiff’s claim that a particular
       right exists. If prior case law has not clearly settled the right, and so given officials
       fair notice of it, the court can simply dismiss the claim for money damages. The
       court need never decide whether the plaintiff’s claim, even though novel or
       otherwise unsettled, in fact has merit.

Camreta v. Greene, 563 U.S. 692, 705 (2011).

       Qualified immunity shields government officials from liability where “‘their conduct does

not violate clearly established statutory or constitutional rights of which a reasonable person would

have known.’” Pearson v. Callahan, 555 U.S. at 231 (quoting Harlow v. Fitzgerald, 457 U.S. at

818). Qualified immunity also shields officers who have “reasonable, but mistaken beliefs,” and

operates to protect officers from the sometimes “hazy border[s]” of the law. Saucier v. Katz, 533

U.S. at 205. When a defendant asserts qualified immunity, the plaintiff must demonstrate: (i) that

the defendant’s actions violated his or her constitutional or statutory rights; and (ii) that the right

was clearly established at the time of the alleged misconduct. See Riggins v. Goodman, 572 F.3d

at 1107; Pueblo of Pojoaque v. New Mexico, 214 F. Supp. 3d 1028, 1079 (D.N.M.

2016)(Browning, J.).

       1.      Procedural Approach to Qualified Immunity.

       The Supreme Court has provided the proper procedure for lower courts to evaluate a

qualified immunity defense. In Pearson v. Callahan, the Supreme Court held that lower courts

“should be permitted to exercise their sound discretion in deciding which of the two prongs of the

qualified immunity analysis should be addressed first in light of the circumstances of the particular




                                                - 44 -
       Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 45 of 65



case at hand.” 555 U.S. at 236. The Supreme Court also noted that, while no longer mandatory,

Saucier v. Katz’ protocol -- by which a court first decides if the defendant’s actions violated the

Constitution and then determines if the right violated was clearly established -- will often be

beneficial. See Pearson v. Callahan, 555 U.S. at 241. In rejecting the prior mandatory approach,

the Supreme Court recognizes that “[t]here are cases in which it is plain that a constitutional right

is not clearly established but far from obvious whether in fact there is such a right,” and that such

an approach burdens district courts and Courts of Appeals with “what may seem to be an

essentially academic exercise.” 555 U.S. at 237. The Supreme Court also recognizes that the prior

mandatory approach “departs from the general rule of constitutional avoidance and runs counter

to the older, wiser judicial counsel not to pass on questions of constitutionality unless such

adjudication is unavoidable.” 555 U.S. at 241 (alterations omitted). See Reichle v. Howards, 566

U.S. at 664 (affirming Pearson v. Callahan’s procedure and noting that deciding qualified

immunity issues on the basis of a right being not “clearly established” by prior caselaw “comports

with our usual reluctance to decide constitutional questions unnecessarily”).

       The Supreme Court recognizes seven circumstances where district courts “should address

only”12 the clearly established prong of the qualified immunity analysis: when (i) the first,



       12
          In Camreta v. Greene, the Supreme Court, somewhat confusingly, states that there are
seven circumstances in which the district courts “should address only” the clearly established
prong, but, in the same sentence, notes that deciding the violation prong is left “to the discretion
of the lower courts.” Camreta v. Greene, 563 U.S. at 707. In Kerns v. Bader, 663 F.3d 1173 (10th
Cir. 2011), the Tenth Circuit interpreted Camreta v. Greene to mean that district courts are
restricted from considering the violation prong in seven particular circumstances. See Kerns v.
Bader, 663 F.3d at 1180-81. The Supreme Court, however, has not stressed the seven
circumstances as mandatory. Instead, it has recently reaffirmed only that lower courts “should
think hard, and then think hard again before addressing both qualified immunity and the merits of
an underlying constitutional claim.” Dist. of Columbia v. Wesby, 138 S. Ct. 577, 589 n.7 (2018).
This language suggests that the inquiry is still discretionary, although the Court’s discretion should
be exercised carefully.



                                                - 45 -
        Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 46 of 65



constitutional violation question “is so factbound that the decision provides little guidance for

future cases”; (ii) “it appears that the question will soon be decided by a higher court”;

(iii) deciding the constitutional question requires “an uncertain interpretation of state law”;

(iv) “qualified immunity is asserted at the pleading stage,” and “the precise factual basis for the

. . . claim . . . may be hard to identify”; (v) tackling the first element “may create a risk of bad

decisionmaking,” because of inadequate briefing; (vi) discussing both elements risks “bad

decisionmaking,” because the court is firmly convinced that the law is not clearly established and

is thus inclined to give little thought to the existence of the constitutional right; or (vii) the doctrine

of “constitutional avoidance” suggests the wisdom of passing on the first constitutional question

when “‘it is plain that a constitutional right is not clearly established but far from obvious whether

in fact there is such a right.’” Kerns v. Bader, 663 F.3d at 1180-81 (quoting Pearson v. Callahan,

555 U.S. at 236-42). Regarding the last of these seven circumstances, the Supreme Court has

clarified that courts may “avoid avoidance” and address the first prong before the second prong in

cases involving a recurring fact pattern, where guidance on the constitutionality of the challenged

conduct is necessary, and the conduct is likely to face challenges only in the qualified immunity

context. Camreta v. Greene, 563 U.S. at 706-07. See Kerns v. Bader, 663 F.3d at 1181.13 “Courts




        13
          In Kerns v. Bader, the Tenth Circuit reversed the Court’s decision that an officer was not
entitled to qualified immunity, noting that the Court “analyzed both aspects of the qualified
immunity test before agreeing” with the plaintiff that the qualified immunity defense did not
protect the officer. 663 F.3d at 1183. In reversing, the Tenth Circuit stated:

        Because we agree with Sheriff White on the latter (clearly established law)
        question, we reverse without addressing the former (constitutional violation)
        question. And we pursue this course because doing so allows us to avoid rendering
        a decision on important and contentious questions of constitutional law with the
        attendant needless (entirely avoidable) risk of reaching an improvident decision on
        these vital questions.



                                                  - 46 -
       Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 47 of 65




663 F.3d at 1183-84. See Sanchez v. Labate, 564 F. App’x 371, 372 (10th Cir. 2014)(“If
dispositive of the claim, we ordinarily need address only the second element of qualified immunity,
that is, whether the law supporting a constitutional violation was clearly established.” (citing Kerns
v. Bader, 663 F.3d at 1180)). The Tenth Circuit did not analyze whether the officer violated the
plaintiff’s constitutional rights and stated that guidance on the particular constitutional issue would
be more appropriate in a case not involving qualified immunity: “Neither do we doubt that the
scope of the Constitution’s protection for a patient’s hospital records can be adequately decided in
future cases where the qualified immunity overlay isn’t in play (e.g., through motions to suppress
wrongly seized records or claims for injunctive or declaratory relief).” 663 F.3d at 1187 n.5.
         The Tenth Circuit does not always undertake the “clearly established” analysis before the
constitutional violation analysis. See, e.g., Savage v. Troutt, 774 F. App’x 574, 579 (10th
Cir.2019)(unpublished);        Rudnick      v.     Raemisch,     774      F.    App’x      446,     449
(10 Cir. 2019)(unpublished); Serrano v. United States, 766 F. App’x at 565. Since Kerns v.
   th

Bader, the Tenth Circuit has commented:

       Although it is within the court’s sound discretion to determine which of the two
       elements to address first, Pearson, 555 U.S. at 236 . . . , “the Supreme Court has
       recently instructed that courts should proceed directly to, ‘should address only,’ and
       should deny relief exclusively based on the second element” in certain
       circumstances, Kerns, 663 F.3d at 1180 (quoting Camreta v. Greene, 563 U.S. [at]
       707 . . . .)).

Serrano v. United States, 766 F. App’x at 565 (alteration added). In Serrano v. United States, the
Tenth Circuit stated that the district court addressed only the constitutional violation prong after
concluding that Serrano had not established a constitutional violation and approved the district
court’s analysis, because the district court “also had to consider the reasonableness of the team’s
use of force for purposes of Serrano’s [Federal Tort Claim Act, 28 U.S.C. §§ 1291, 1346, 1402,
2401-02, 2411-12, 2671-60,] claims.” Serrano v. United States, 766 F. App’x at 565.
        The Court believes, as a general rule, that the constitutional violation analysis should
receive more attention. On remand from Kerns v. Bader, the Court stated:

       While the Court must faithfully follow the Tenth Circuit’s decisions and opinions,
       the Court is troubled by [the Tenth Circuit’s] statement and the recent trend of the
       Supreme Court’s hesitancy in § 1983 actions to address constitutional violations.
       A Reconstruction Congress, after the Civil War, passed § 1983 to provide a civil
       remedy for constitutional violations. See Mitchum v. Foster, 407 U.S. 225, 238-39
       (1972). In Mitchum v. Foster, the Supreme Court explained:

               Section 1983 was originally § 1 of the Civil Rights Act of 1871 . . .
               and was enacted for the express purpose of “enforc(ing) the
               Provisions of the Fourteenth Amendment.” The predecessor of
               § 1983 was thus an important part of the basic alteration in our
               federal system wrought in the Reconstruction era through federal
               legislation and constitutional amendment.



                                                - 47 -
Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 48 of 65




407 U.S. at 238-39. Congress did not say it would remedy only violations of
“clearly established” law, but that

       [e]very person who, under color of any statute, ordinance,
       regulation, custom, or usage, of any State or Territory or the District
       of Columbia, subjects, or causes to be subjected, any citizen of the
       United States or other person within the jurisdiction thereof to the
       deprivation of any rights, privileges, or immunities secured by the
       Constitution and laws, shall be liable to the party injured in an action
       at law, suit in equity, or other proper proceeding for redress, except
       that in any action brought against a judicial officer for an act or
       omission taken in such officer’s judicial capacity, injunctive relief
       shall not be granted unless a declaratory decree was violated or
       declaratory relief was unavailable.

42 U.S.C. § 1983. The Supreme Court established the qualified immunity defense
in Pierson v. Ray, 386 U.S. 547 (1967), and held that officials were not liable for
constitutional violations where they reasonably believed that their conduct was
constitutional. See E. Clarke, Safford Unified Sch. Dist. No. 1 v. Redding: Why
Qualified Immunity is a Poor Fit in Fourth Amendment School Search Cases, 24
B.Y.U. J. Pub. L. 313, 329 (2010). The Supreme Court first introduced the “clearly
established” prong in reference to an officer’s good faith and held that a
compensatory award would only be appropriate if an officer “acted with such an
impermissible motivation or with such disregard of the [individual’s] clearly
established constitutional rights that his action cannot reasonably be characterized
as being in good faith.” Wood v. Strickland, 420 U.S. 308, 322 (1975). In Harlow
v. Fitzgerald, when the Supreme Court moved to an objective test, the clearly
established prong became a part of the qualified immunity test. See 457 U.S. at
818 (“We therefore hold that government officials performing discretionary
functions generally are shielded from liability for civil damages insofar as their
conduct does not violate clearly established statutory or constitutional rights.”). It
seems ironic that the federal courts would restrict a congressionally mandated
remedy for constitutional violations -- presumably the rights of innocent people --
and discourage case law development on the civil side -- and restrict case law
development to motions to suppress, which reward only the guilty and is a judicially
created, rather than legislatively created, remedy. Commentators have noted that,
“[o]ver the past three decades, the Supreme Court has drastically limited the
availability of remedies for constitutional violations in” exclusionary rule litigation
in a criminal case, habeas corpus challenges, and civil litigation under § 1983.
J. Marceau, The Fourth Amendment at a Three-Way Stop, 62 Ala. L. Rev. 687, 687
(2011). Some commentators have also encouraged the courts to drop the
suppression remedy and the legislature to provide more -- not less -- civil remedies
for constitutional violations. See Christopher Slobogin, Why Liberals Should
Chuck the Exclusionary Rule, 1999 U. Ill. L. Rev. 363, 390-91 (1999)(“Behavioral
theory suggests that the exclusionary rule is not very effective in scaring police into


                                        - 48 -
       Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 49 of 65



should think carefully before expending ‘scarce judicial resources’ to resolve difficult and novel

questions of constitutional or statutory interpretation that will ‘have no effect on the outcome of

the case.’” Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011)(quoting Pearson v. Callahan, 555 U.S.




       behaving . . . . These theories also suggest that a judicially administered damages
       regime . . . would fare significantly better at changing behavior at an officer level.”);
       Hon. Malcolm R. Wilkey, Constitutional Alternatives to the Exclusionary Rule, 23
       S. Tex. L.J. 531, 539 (1982)(criticizing the exclusionary rule and recommending
       alternatives). In Hudson v. Michigan, 547 U.S. 586 (2006), the Supreme Court
       noted that civil remedies were a viable alternative to a motion to suppress when it
       held that the exclusionary rule was inapplicable to cases in which police officers
       violate the Fourth Amendment when they fail to knock and announce their presence
       before entering. See 547 U.S. at 596-97. Rather than being a poor or discouraged
       means of developing constitutional law, § 1983 seems the better and preferable
       alternative to a motion to suppress. It is interesting that the current Supreme Court
       and Tenth Circuit appear more willing to suppress evidence and let criminal
       defendants go free, than have police pay damages for violations of innocent
       citizens’ civil rights. It is odd that the Supreme Court has not adopted a clearly
       established prong for suppression claims; it seems strange to punish society for
       police violating unclear law in criminal cases, but protect municipalities from
       damages in § 1983 cases.

Kerns v. Bd. of Comm’rs, 888 F. Supp. 2d 1176, 1224 n.36 (D.N.M. 2012)(Browning, J.),
abrogated on other grounds as recognized by Ysasi v. Brown, 3 F. Supp. 3d 1088, 1130-31 n.24
(D.N.M. 2014)(Browning, J.). See Richard E. Myers, Fourth Amendment Small Claims Court, 10
Ohio St. J. Crim. L. 571, 590-97 (2013)(arguing that municipalities should establish small-claims
courts to adjudicate police officers’ Fourth Amendment violations and award monetary
judgments). Since Kerns v. Board of Commissioners, the Court has also observed:

               The unfortunate result of Kerns v. Bader is that nuanced factual distinctions
       can create a near-insurmountable hurdle for plaintiffs attempting to overcome a
       qualified immunity defense without a precisely analogous precedent.

               A secondary consequence of Kerns v. Bader is that constitutional
       protections are unlikely to develop in the Tenth Circuit beyond where they stood at
       the time the case was decided.

A.M. ex rel. Youngers v. N.M. Dep’t of Health, 108 F. Supp. 3d 963, 1029 (D.N.M.
2015)(Browning, J.).



                                                - 49 -
       Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 50 of 65



at 236-37).14 See Camreta v. Greene, 563 U.S. at 707. The Tenth Circuit will remand a case to

the district court for further consideration when the district court has given only cursory treatment

to qualified immunity’s clearly established prong. See Kerns v. Bader, 663 F.3d at 1182; Pueblo

of Pojoaque v. New Mexico, 214 F. Supp. 3d at 1082-83.

       2.      Clearly Established Rights.

       To determine whether a right was clearly established, a court must consider whether the

right was sufficiently clear that a reasonable government employee would understand that what he

or she did violated a right. See Casey v. W. Las Vegas Indep. Sch. Dist., 473 F.3d 1323, 1327

(10th Cir. 2007). “A clearly established right is generally defined as a right so thoroughly

developed and consistently recognized under the law of the jurisdiction as to be ‘indisputable’ and

‘unquestioned.’” Lobozzo v. Colo. Dep’t of Corr., 429 F. App’x 707, 710 (10th Cir. 2011)(quoting

Zweibon v. Mitchell, 720 F.2d 162, 172-73 (D.C. Cir. 1983)).

       “Ordinarily, in order for the law to be clearly established, there must be a Supreme Court

or Tenth Circuit decision on point, or the clearly established weight of authority from other courts

must have found the law to be as the plaintiff maintains.” Currier v. Doran, 242 F.3d at 923. “In

determining whether the right was ‘clearly established,’ the court assesses the objective legal

reasonableness of the action at the time of the alleged violation and asks whether ‘the contours of

the right [were] sufficiently clear that a reasonable official would understand that what he is doing




       14
          The appellate courts have little appreciation for how hard it is to do a clearly established
prong review first without looking -- closely and thoroughly -- at whether there is a constitutional
right and whether there is a violation. It is difficult to review the facts, rights, and alleged
violations in the comparative cases without looking at the facts, rights, and alleged violations on
the merits in the case before the Court. Pearson v. Callahan sounds like a good idea in theory, but
it does not work well in practice. The clearly established prong is a comparison between the case
before the Court and previous cases, and Pearson v. Callahan suggests that the Court can compare
before the Court fully understands what it is comparing. In practice, Saucier v. Katz works better.


                                                - 50 -
       Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 51 of 65



violates that right.’” Holland ex rel. Overdorff v. Harrington, 268 F.3d 1179, 1186 (10th Cir.

2001)(alteration in original)(quoting Saucier v. Katz, 533 U.S. at 202). The Supreme Court has

clarified that qualified immunity’s clearly established prong is a very high burden for the plaintiff:

“A Government official’s conduct violates clearly established law when, at the time of the

challenged conduct, the contours of a right are sufficiently clear that every reasonable official

would have understood that what he is doing violates that right.” Ashcroft v. al-Kidd, 563 U.S. at

741. “In other words, ‘existing precedent must have placed the statutory or constitutional question

beyond debate.’” Reichle v. Howards, 566 U.S. at 664 (quoting Ashcroft v. al-Kidd, 563 U.S.

at 741). “[Q]ualified immunity protects ‘all but the plainly incompetent or those who knowingly

violate the law.’” Mullenix v. Luna, 136 S. Ct. 305, 308 (2015)(quoting Malley v. Briggs, 475

U.S. at 341).

        “The operation of this standard, however, depends substantially upon the level of

generality at which the relevant ‘legal rule’ is to be identified.” Anderson v. Creighton, 483 U.S.

at 639. The Supreme Court has stated: “[T]he clearly established right must be defined with

specificity.” City of Escondido v. Emmons, 139 S. Ct. 500, 503 (2019). “The general proposition,

for example, that an unreasonable search or seizure violates the Fourth Amendment is of little help

in determining whether the violative nature of particular conduct is clearly established.” Ashcroft

v. al-Kidd, 563 U.S. at 742. “[T]the clearly established law must[, rather,] be ‘particularized’ to

the facts of the case,” White v. Pauly, 137 S. Ct. 548, 552 (2017)(quoting Anderson v. Creighton,

483 U.S. at 640); under this view of the clearly established prong, a court should inquire whether

clearly established law makes improper the actions that the officer took in the case’s

circumstances, see City of Escondido v. Emmons, 139 S. Ct. at 503 (directing the Court of Appeals

to ask, in excessive force cases, “whether clearly established law prohibited the officers from




                                                - 51 -
       Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 52 of 65



stopping and taking down a man in these circumstances”). See Ziglar v. Abbasi, 137 S. Ct. 1843,

1866 (2017)(“[T]he dispositive question is ‘whether the violative nature of particular conduct is

clearly established.’” (quoting Mullenix v. Luna, 136 S. Ct. at 308)); Dist. of Columbia v. Wesby,

138 S. Ct. 577, 591 (2018)(“Tellingly, neither the panel majority nor the partygoers have identified

a single precedent -- much less a controlling case or robust consensus of cases -- finding a Fourth

Amendment violation under similar circumstances.”).

       The Tenth Circuit has, however, emphasized the Supreme Court’s statements that, in some

situations, “clearly established general rules of law can provide notice of the unlawfulness of an

official’s conduct in appropriate circumstances.” A.N. by & through Ponder v. Syling, 928 F.3d

1191, 1198 (10th Cir. 2019). The Tenth Circuit has commented: “‘[G]eneral statements of the law

are not inherently incapable of giving fair and clear warning to officers’ that their conduct violates

a constitutional right, and that such statements provide the required notice when ‘the unlawfulness’

of their conduct is ‘apparent’ from the pre-existing law.” A.N. by & through Ponder v. Syling,

928 F.3d at 1198 (quoting White v. Pauly, 137 S. Ct. at 552). According to the Tenth Circuit,

“‘[g]eneral statements of the law can clearly establish a right for qualified immunity purposes if

they apply with obvious clarity to the specific conduct in question.’ And this is so ‘even though

the very action in question has not previously been held unlawful.’” A.N. by & through Ponder v.

Syling, 928 F.3d at 1198 (first quoting Halley v. Huckaby, 902 F.3d 1136, 1149 (10th Cir. 2018),

and then quoting Hope v. Pelzer, 536 U.S. 730 (2002)). The Tenth Circuit has cautioned that such

an approach is inappropriate where a case involves “relevant ambiguities.” Colbruno v. Kessler,

928 F.3d 1155, 1165 (10th Cir. 2019)(citing Aldaba v. Pickens, 844 F.3d 870, 879 (10th Cir.

2016)(“Aldaba II”); Thomson v. Salt Lake Cty., 584 F.3d at 1315-17).

       Although the Tenth Circuit has recognized a sliding scale for qualified immunity’s clearly




                                                - 52 -
       Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 53 of 65



established inquiry, see Casey v. City of Fed. Heights, 509 F.3d at 1284 (“We have therefore

adopted a sliding scale to determine when law is clearly established.”), the Tenth Circuit may have

since walked back its holding that a sliding-scale is the appropriate analysis, see Aldaba v. Pickens,

844 F.3d at 876. In Aldaba II, the Tenth Circuit reconsidered its ruling from Aldaba v. Pickens,

777 F.3d 1148 (10th Cir. 2015)(“Aldaba I”), that officers were entitled to qualified immunity after

the Supreme Court vacated its decision in light of Mullenix v. Luna. In concluding that it had

previously erred in Aldaba I, the Tenth Circuit determined:

       We erred . . . by relying on excessive-force cases markedly different from this one.
       Although we cited Graham v. Connor, 490 U.S. 386 (1989) to lead off our clearly-
       established-law discussion, we did not just repeat its general rule and conclude that
       the officers’ conduct had violated it. Instead, we turned to our circuit’s sliding-
       scale approach measuring degrees of egregiousness in affirming the denial of
       qualified immunity. We also relied on several cases resolving excessive-force
       claims. But none of those cases remotely involved a situation as here.

Aldaba II, 844 F.3d at 876. The Tenth Circuit further noted that its sliding-scale approach may

have fallen out of favor, because the sliding-scale test relies, in part, on Hope v. Pelzer, 536 U.S.

at 739-41, and the Supreme Court’s most recent qualified immunity decisions do not invoke that

case. See Aldaba II, 844 F.3d at 874 n.1. See also Lowe v. Raemisch, 864 F.3d 1205, 1211 n.10

(10th Cir. 2017). The Tenth Circuit explained:

       To show clearly established law, the Hope Court did not require earlier cases with
       “fundamentally similar” facts, noting that “officials can still be on notice that their
       conduct violates established law even in novel factual circumstances.” Id. at 741
       . . . . This calls to mind our sliding-scale approach measuring the egregiousness of
       conduct. See Morris v. Noe, 672 F.3d 1185, 1196 (10th Cir. 2012). But the
       Supreme Court has vacated our opinion here and remanded for us to reconsider our
       opinion in view of Mullenix, which reversed the [United States Court of Appeals
       for the] Fifth Circuit after finding that the cases it relied on were “simply too
       factually distinct to speak clearly to the specific circumstances here.” 136 S. Ct.
       at 312. We also note that the majority opinion in Mullenix does not cite Hope v.
       Pelzer . . . . As can happen over time, the Supreme Court might be emphasizing
       different portions of its earlier decisions.

Aldaba II, 844 F.3d at 874 n.1. Since Aldaba II, the Supreme Court has reversed, per curiam,



                                                - 53 -
       Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 54 of 65



another Tenth Circuit qualified immunity decision. See White v. Pauly, 137 S. Ct. at 551. In

White v. Pauly, the Supreme Court explained: “The panel majority misunderstood the ‘clearly

established’ analysis: It failed to identify a case where an officer acting under similar

circumstances as Officer White was held to have violated the Fourth Amendment.” White v.

Pauly, 137 S. Ct. at 552.15 The Supreme Court’s per curiam reversals appear to have the Tenth



       15
          The Supreme Court has signaled to the lower courts that a factually identical or a highly
similar factual case is required for the law to be clearly established. Factually identical or highly
similar factual cases are not, however, the way the real world works. Cases differ. Many cases
have so many facts that are unlikely to ever occur again in a significantly similar way. See York
v. City of Las Cruces, 523 F.3d 1205, 1212 (10th Cir. 2008)(“However, [the clearly established
prong] does not mean that there must be a published case involving identical facts; otherwise we
would be required to find qualified immunity wherever we have a new fact pattern.”). The
Supreme Court’s view of the clearly established prong assumes that officers are well-versed in
Supreme Court and Tenth Circuit opinions. It is hard enough for the federal judiciary to embark
on such an exercise, let alone likely that police officers are endeavoring to parse opinions. It is far
more likely that, in their training and continuing education, police officers are taught general
principles, and, in the intense atmosphere of an arrest, police officers rely on these general
principles, rather than engaging in a detailed comparison of their situation with a previous Supreme
Court or published Tenth Circuit case. It strains credulity to believe that a reasonable officer, as
he is approaching a suspect to arrest, is thinking to himself: “Are the facts here anything like the
facts in York v. City of Las Cruces?” Thus, when the Supreme Court grounds its clearly
established jurisprudence in the language of what a reasonable officer or a “reasonable official”
would know, Kisela v. Hughes, 138 S. Ct. at 1153, yet still requires a highly factually analogous
case, it has either lost sight of reasonable officer’s experience or it is using that language to mask
an intent to create “an absolute shield for law enforcement officers,” Kisela v. Hughes, 138 S. Ct.
at 1162 (Sotomayor, J. dissenting). The Court concludes that the Supreme Court is doing the latter,
crafting its recent qualified immunity jurisprudence to effectively eliminate § 1983 claims against
state actors in their individual capacities by requiring an indistinguishable case and by encouraging
courts to go straight to the clearly established prong. See Saenz v. Lovington Mun. Sch. Dist., 105
F. Supp. 3d 1271, 1297 n.4 (D.N.M. 2015)(Browning, J.).
         The Court disagrees with the Supreme Court’s approach. The most restrained, principled
approach is to minimize the expansion of the judicially created clearly established prong, so that
it does not eclipse the congressionally enacted § 1983 remedy. As the Cato Institute noted in a
recent amicus brief, “qualified immunity has increasingly diverged from the statutory and
historical framework on which it is supposed to be based.” Brief of the Cato Institute as Amicus
Curiae Supporting Petitioners at 2, White v. Pauly, 137 S. Ct. 548 (2017)(No. 17-1078)(“Cato
Brief”). “The text of 42 U.S.C. § 1983 . . . makes no mention of immunity, and the common law
of 1871 did not include any across-the-board defense for all public officials.” Cato Brief at 2.
“With limited exceptions, the baseline assumption at the founding and throughout the nineteenth
century was that public officials were strictly liable for unconstitutional misconduct. Judges and


                                                - 54 -
       Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 55 of 65



Circuit stepping lightly around qualified immunity’s clearly established prong, see, e.g., Choate v.

Huff, 773 F. App’x 484, 487-88 (10th Cir. 2019)(unpublished); Perry v. Durborow, 892 F.3d 1116,

1123-27 (10th Cir. 2018); Rife v. Jefferson, 742 F. App’x 377, 381-88 (10th Cir.

2018)(unpublished); Malone v. Bd. of Cty. Comm’rs for Cty. of Dona Ana, 707 F. App’x 552,

555-56 (10th Cir. 2017)(unpublished); Brown v. City of Colo. Springs, 709 F. App’x 906, 915

(10th Cir. 2017(unpublished); Aldaba II, 844 F.3d at 874, and willing to reverse district court

decisions should the district court conclude that the law is clearly established, but see A.N. by &

through Ponder v. Syling, 928 F.3d at 1198 (concluding that the publication of information about



scholars alike have thus increasingly arrived at the conclusion that the contemporary doctrine of
qualified immunity is unmoored from any lawful justification.” Cato Brief at 2. See generally
William Baude, Is Qualified Immunity Unlawful?, 106 Cal. L. Rev. 45 (2018)(arguing that the
Supreme Court’s justifications for qualified immunity are incorrect). Further, as the Honorable
Clarence Thomas, Associate Justice for the Supreme Court, has argued, because the Supreme
Court’s qualified immunity analysis “is no longer grounded in the common-law backdrop against
which Congress enacted [§ 1983], we are no longer engaged in ‘interpret[ing] the intent of
Congress in enacting’ the Act.” Ziglar v. Abbasi, 137 S. Ct. at 1871 (Thomas, J.,
concurring)(quoting Malley v. Briggs, 475 U.S. at 342). “Our qualified immunity precedents
instead represent precisely the sort of ‘freewheeling policy choice[s]’ that we have previously
disclaimed the power to make.” Ziglar v. Abbasi, 137 S. Ct. at 1871 (Thomas, J.,
concurring)(quoting Rehberg v. Paulk, 566 U.S. 356, 363 (2012)). The judiciary should be true to
§ 1983 as Congress wrote it.
        Moreover, there should be a remedy when there is a constitutional violation, and jury trials
are the most democratic expression of what police action is reasonable and what action is
excessive. If the citizens of New Mexico decide that state actors used excessive force or were
deliberately indifferent, the verdict should stand, not be set aside because the parties could not find
an indistinguishable Tenth Circuit or Supreme Court decision. Finally, to always decide the clearly
established prong first and then to always say that the law is not clearly established could be
stunting the development of constitutional law. See Aaron L. Nielson & Christopher J. Walker,
The New Qualified Immunity, 89 S. Cal. L. Rev. 1, 6 (2015). And while the Tenth Circuit -- with
the exception of now-Justice Gorsuch, see Shannon M. Grammel, Justice Gorsuch on Qualified
Immunity, 69 Stan. L. Rev. Online 163 (2017) -- seems to agree with the Court, see, e.g., Casey v.
City of Fed. Heights, 509 F.3d at 1286, the per curiam reversals appear to have the Tenth Circuit
stepping lightly around qualified immunity’s clearly established prong, see Aldaba II, 844 F.3d at
874; Malone v. Bd. of Cty. Comm’rs for Cty. of Dona Ana, 707 F. App’x at 555-56; Brown v.
City of Colo. Springs, 709 F. App’x 906, 915-16 (10th Cir. 2017), and willing to reverse district
court decisions.



                                                - 55 -
       Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 56 of 65



an arrested and detained juvenile violated clearly established equal protection law prohibiting

treating the juvenile differently than similarly situated juveniles); Matthews v. Bergdorf, 889 F.3d

1136, 1149-50 (10th Cir. 2018)(holding that a child caseworker was not entitled to qualified

immunity, because a caseworker would know that “child abuse and neglect allegations might give

rise to constitutional liability under the special relationship exception”); McCoy v. Meyers, 887

F.3d 1034, 1052-53 (10th Cir. 2018)(concluding that there was clearly established law even though

the three decisions invoked to satisfy that prong were not “factually identical to this case,” because

those cases “nevertheless made it clear that the use of force on effectively subdued individuals

violates the Fourth Amendment”).

                                            ANALYSIS

       The Court concludes that Gotovac and Bolen have not alleged facts sufficient to state a

Fourteenth Amendment due process claim. The Court will dismiss Gotovac and Bolen’s due

process claim, as Trejo did not deprive them of any protected property or liberty interest. Trejo’s

actions also did not violate Gotovac and Bolen’s rights under the Equal Protection Clause. Further,

Trejo is entitled to qualified immunity, because he did not violate any clearly established

constitutional right. Accordingly, the Court will dismiss the Complaint under rule 12(b)(6).

I.     GOTOVAC AND BOLEN HAVE NOT ALLEGED FACTS SUFFICIENT TO
       STATE A FOURTEENTH AMENDMENT DUE PROCESS OR EQUAL
       PROTECTION CLAIM.

       Gotovac and Bolen have not alleged facts sufficient to state a Fourteenth Amendment due

process or equal protection claim. As for their procedural due process claim, Gotovac and Bolen

have no protected property interest in racing in a specific race for which they assert they should

have qualified. Their substantive due process claim also fails, as they have not proven that Trejo’s

actions shock the judicial conscience. They also have not alleged an Equal Protection Clause claim,

because they have not alleged that they were treated differently than similarly situated persons.


                                                - 56 -
       Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 57 of 65



       A.      GOTOVAC AND BOLEN DO NOT HAVE A PROPERTY INTEREST IN
               RACING IN A SPECIFIC RACE.

       Gotovac and Bolen contend that they have a constitutionally protected right to engage in

horse racing. The Due Process Clause of the Fourteenth Amendment states: “No state shall make

or enforce any law which shall abridge the privileges or immunities of citizens of the United States;

nor shall any State deprive any person of life, liberty, or property, without due process of law.”

U.S. Const. amend. XIV. The Supreme Court, in Board of Regents of State Colleges v. Roth,

decided that, to assert a property right for a certain benefit, there must be a legitimate claim to it,

rather than a “unilateral expectation.”       The right to a horse racing license is generally

acknowledged to be an interest that the Due Process Clause protects, see Barry v. Barchi, 443 U.S.

at 64, as is the right to participate in the horse racing business, see Castanon v. Cathey, No. 19-

6141, 2020 WL 4723732 (10th Cir. Aug. 14, 2020), but there is no protected right to qualify for

or participate in a specific race, see Simon v. Taylor, 981 F. Supp. 2d at 1036.

       In Castanon v. Cathey, released August 14, 2020, the Tenth Circuit concluded that there is

no property or liberty interest in enforcing horse-racing regulations and statutes that provide

extensive discretion to state officials in permitting particular horses in particular races. See 2020

WL 4723732, at *2-*4. The plaintiffs in Castanon v. Cathey owned two horses who had the same

trainer. See 2020 WL 4723732, at *1. One of the plaintiffs’ horses tested positive for a banned

substance after winning a race, and the Oklahoma Horse Racing Commission suspended the

trainer’s license. See 2020 WL 4723732, at *1. After the Oklahoma Horse Racing Commission’s

executive director declined to stay the disqualification order, the plaintiffs’ second horse was not

allowed to participate in a race. See 2020 WL 4723732, at *1.          The plaintiffs challenged the

executive director’s decision for preventing “their opportunity to participate in a single race while

the trainer was under suspension,” but the Tenth Circuit concluded that “the inability to participate



                                                - 57 -
          Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 58 of 65



in one horse race did not implicate the owner’s due process liberty interest in pursuing his business

of racing horses.” Castanon v. Cathey, 2020 WL 4723732, at *4.

          Further, the Court has already decided a factually similar case. Simon v. Taylor, 981 F.

Supp. 2d at 1036, concerned two racehorse owners that filed suit against the NMRC after their

horse lost a close race to another horse that was later removed for a banned substance. The

plaintiffs alleged that the NMRC’s decision to exclude the second-place finisher from the first

place finisher’s administrative challenge to his horse’s initial disqualification after testing positive

for a banned substance violated due process. 981 F. Supp. 2d at 1036. The Court concluded: “The

due-process clause is not so broad as to create a property right for second-place finishers or to give

them a special ‘constitutional’ hearing that state law does not give them.” See 981 F. Supp. 2d at

1068. The Court further stated:

          For the Plaintiffs’ position to prevail, the law would have to secure for athletic event
          losers a property right to step (or gallop) into the shoes of an allegedly ineligible
          winner and claim the spoils of another’s victory as their “property” -- and that the
          Constitution guarantees the second-place finisher a taxpayer-funded hearing
          before a state actor may deprive them of that “property.” The Constitution does not
          require the state to provide any regulations of or hearings for athletic events.

See 981 F. Supp. 2d at 1067-68. Simon v. Taylor presented a stronger case than the present issue

for a due process right in the outcome of a horse race, but the Court held that owners did not have

a protected property interest in the benefits of victory sufficient to bring a procedural due process

challenge. While it is true that Gotovac and Bolen have a right to engage in horse racing as a

profession, and that having their license stripped without due process could violate the Fourteenth

Amendment, see Barry v. Barchi, 443 U.S. at 61, as Trejo concedes in his Reply, they do not have

a right to race in a specific race, and the expectation that they would have placed in a certain

position does not bestow that right on them, see Bd. of Regents of State Colleges v. Roth, 408 U.S.

at 577.



                                                   - 58 -
       Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 59 of 65



       There is no protected property interest in placing in a specific qualifying race. The Due

Process Clause does not protect second-place finishers or, in this case, seventh-place finishers, in

having a property right related to the outcome of a particular race. See Simon v. Taylor 981 F.

Supp. 2d at 1067-68. The property right lies in the licensing and the right to engage in horse

racing, generally, as a profession, and not to engage in a specific race which Gotovac and Bolen

argue they, in fairness, deserved. See Simon v. Taylor, 981 F. Supp. 2d at 1065. In order to allege

a valid procedural due process claim, Gotovac and Bolen must have a property interest in a top

five placement and the benefits that entails. The Court has found there is no protected property

right in the outcome of any particular race, however, and therefore the Court will dismiss their due

process claim.

       Further, qualified immunity protects Trejo from liability for Gotovac and Bolen’s due

process claim. Qualified immunity shields public officials sued in their individual capacities, as

“public officers require this protection to shield them from undue interference with their duties

and from potentially disabling threats of liability.” Harlow v. Fitzgerald, 457 U.S. at 806. For a

plaintiff to overcome a qualified immunity defense, he or she must “plead facts showing (1) that

the official violated a statutory or constitutional right, and (2) that the right was       ‘clearly

established’ at the time of the challenged conduct.” Harlow v. Fitzgerald, 457 U.S. at 818. The

Court has already analyzed whether Trejo violated Gotovac and Bolen’s constitutional right; it

now evaluates whether the rights that Gotovac and Bolen allege Trejo violated are clearly

established.




                                               - 59 -
       Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 60 of 65



       While Trejo’s decision to allow the transfer of horses was unpopular, it did not violate any

clearly established right.16 Gotovac and Bolen can assert that a clearly established right was

violated through citing an on-point Supreme Court or Tenth Circuit decision; alternatively, “the

clearly established weight of authority from other courts must have found the law to be as” the

plaintiffs maintain. Grissom v. Roberts, 902 F.3d 1162, 1168 (10th Cir. 2018)(internal quotation

marks and citation omitted); Castanon v. Cathey, 402 F. Supp. 3d at 1250. An on-point decision

means that “the precedent must be particularized to the facts.” Apodaca v. Raemisch, 864 F.3d

1071, 1076 (10th Cir. 2017).

       Gotovac and Bolen cite several cases that involve horse racing. See Response at 6-7, citing

Barry v. Barchi, 443 U.S. at 61, Stinebaugh v. N.M. Racing Comm’n No. 32,840, 2015 WL

4874288 (N.M. Ct. App. July 9, 2015). These cases relate to the issue of the right to have a horse

racing license, but not the right to a specific outcome of a certain race, or the right to compete only

against horses whose trainers have not been suspended. See Response at 6-7; Barry v. Barchi, 443

U.S. at 61, Simon v. Taylor, 981 F. Supp. 2d at 1036. In this case, Gotovac and Bolen were using

their horse to compete for a qualifying spot in another race, and the Court has already found that

there is no constitutionally protected property interest in using a horse to qualify in another race,

as they do not demonstrate that they had a property interest in a top-five placement. The right,

therefore, was not clearly established, as there is no on-point decision that established precedent

with materially similar facts to the case at hand. The right to a license and the right to qualifying




16
       A right is considered clearly established when a reasonable official would have
understood that what he or she was doing violated that right. See Estate of Reat v. Rodriguez,
824 F.3d 960, 964-65 (10th Cir. 2016); Castanon v. Cathey, 402 F. Supp. 3d 1240 (W.D. Okla.
2019)(Russell, J.), aff’d, No. 19-6141, 2020 WL 4723732 (10th Cir. Aug. 14, 2020)


                                                - 60 -
       Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 61 of 65



for a specific race are two fundamentally different issues. Therefore, qualified immunity bars

Gotovac and Bolen’s claims.

       B.      GOTOVAC AND BOLEN HAVE NOT ALLEGED CONDUCT THAT
               SHOCKS THE JUDICIAL CONSCIENCE

       Gotovac and Bolen assert that Trejo’s actions in allowing the transfer also violated their

substantive due process rights. “A substantive due process claim can take one of two forms. One

form may involve the violation of an individual’s fundamental liberty interests, and the other form

may arise from governmental conduct that shocks the conscience.” Seegmiller v. LaVerkin City,

528 F.3d at 767 (citing Chavez v. Martinez, 538 U.S. at 787; Milner v. Mares, No. 2017 WL

5151311, at *5). For the first strand of substantive due process, only fundamental rights and

liberties which are “‘deeply rooted in this Nation’s history and tradition’” and “‘implicit in the

concept of ordered liberty’” qualify for such protection. Seegmiller v. LaVerkin City, 528 F.3d at

767 (quoting Chavez v. Martinez, 538 U.S. at 787). A right that is “deeply rooted” and “implicit

in the concept of ordered liberty” requires objective, substantive standards mandating particular

outcomes, Castanon v. Cathey, 402 F. Supp. 3d at 1253, which is a requirement that the allegations

in the Complaint do not meet. Gotovac and Bolen submitted in the December 3, 2019 hearing that

their procedural Due Process claim was stronger than their substantive Due Process claim, see Tr.

at 37:24-25 (Dunn), and, indeed, Gotovac and Bolen have not pled facts sufficient to assert that

their alleged interests here warrant substantive due process protection under this strand, because

the facts do not implicate any values or concerns that are implicit in the concept of ordered liberty.

       As for the second strand of substantive due process, “only the most egregious official

conduct” is prohibited.” Milner v. Mares, 2017 WL 5151311, at *5. “Even most intentionally

inflicted injuries caused by misuse of government authority will not meet this standard.” Milner

v. Mares, 2017 WL 5151311, at *5. Gotovac and Bolen do not allege any behavior by Trejo that



                                                - 61 -
       Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 62 of 65



is egregious enough to “shock the conscience.” They assert that Trejo allowed the transfer of

Woods’ horses in violation of the NMAC, and the transferred horses placed in the top five of a

qualifying event for the All American Futurity race, knocking their horse out of the top five and

thus that their horse didn’t qualify for the All American Futurity race. See Complaint ¶ 15 at 3.

This allegation, by itself, does not shock the conscience of the judiciary.

       Further, Gotovac and Bolen’s allegations in this matter closely mirror that in Milner v.

Mares, where a horse was scratched from a race because the plaintiffs did not have original breed

certificates on file. See Milner v. Mares, 754 F. App’x at 777. They alleged that there were other

trainers whose horses were not scratched, though they also did not have their breed certifications

on file. See Milner v. Mares, 754 F. App’x at 777-78. Defendants argued that this action was

taken because of a specific interpretation on the NMAC on that day, but the district court held that

no substantive due process right in this case was violated, as it was “not clearly established . . .

that the horse owners had a property interest in their interpretation of the Rule or to expect that the

Rule would not be enforced as it was.” Milner v. Mares, 2017 WL 5151311, at *4. As with the

procedural due process claim, Gotovac and Bolen have not identified any on point cases that relate

to the substantive due process claim. They also have not alleged any behavior that could shock

the conscience of the judiciary. As Gotovac and Bolen have not identified any relevant cases, nor

pointed to actions taken by Trejo that would shock the conscience, qualified immunity bars their

procedural due claims, because existing precedent has not “placed the statutory or constitutional

question beyond debate.’” Reichle v. Howards, 566 U.S. at 664.

       C.      GOTOVAC AND BOLEN DO NOT STATE AN EQUAL PROTECTION
               CLAIM.

       Gotovac and Bolen allege that Trejo’s actions deprived them of equal protection under the

law. Trejo argues that this claim is unsustainable, because the “Plaintiffs did not claim that they



                                                - 62 -
       Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 63 of 65



were treated differently than anyone else and therefore cannot sustain a viable equal protection

claim.” Reply at 7. Though Gotovac and Bolen do not allege that they are part of a protected

group or class, see Tr. at 39:16 (Dunn), they still can bring claims under the class-of-one theory,

see SECSYS, LLC v. Vigil, 666 F.3d 678, 689 (10th Cir. 2012)(concluding that, to prevail on a

“class- of-one” claim, a “plaintiff must show he or she (as opposed to a class in which he is a

member) was ‘intentionally treated differently from others similarly situated’” (quoting Vill. of

Willowbrook v. Olech, 528 U.S. at 564)). To sustain a successful class-of-one challenge, the

plaintiff must show that there is no rational basis for the different treatment. See SECSYS, LLC

v. Vigil, 666 F.3d at 688. In the years after the Supreme Court’s decision in Village of

Willowbrook v. Olech, the Tenth Circuit expressed concerns about entertaining some class-of-one

challenges:

       [T]he concept of a class-of-one equal protection claim could effectively provide a
       federal cause of action for review of almost every executive and administrative
       decision made by state actors. It is always possible for persons aggrieved by
       government action to allege, and almost always possible to produce evidence, that
       they were treated differently from others, with regard to everything from zoning to
       licensing to speeding to tax evaluation. It would become the task of federal courts
       and juries, then, to inquire into the grounds for differential treatment and to decide
       whether those grounds were sufficiently reasonable to satisfy equal protection
       review. This would constitute the federal courts as general-purpose second-
       guessers of the reasonableness of broad areas of state and local decision-making: a
       role that is both ill-suited to the federal courts and offensive to state and local
       autonomy in our federal system.

Jennings v. City of Stillwater, 383 F.3d at 1210-11. See Enquist v. Or. Dep’t of Agric., 553 U.S.

591, 604 (2008)(“[A]llowing an equal protection claim on the ground that a ticket was given to

one person and no others, even if for no discernible or articulable reason, would be incompatible

with the discretion inherent in the challenged action.”); McGuire v. Nielsen, 2020 WL 1332582,

at *29. Gotovac and Bolen fail to state how they were treated differently than similarly situated

trainers, because the alleged unlawful transfer of these horses affected everyone in the racing



                                               - 63 -
        Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 64 of 65



community in the same way, and as every other trainer also competing for a top-five spot had to

compete against the same horses that Gotovac and Bolen allege should not have raced. It affected

the entire community to the extent that Trejo felt compelled to send an explanation of his actions

in a letter titled “To the Racing Community.” Trejo Letter at 1. Similarly, they have not identified

any owners that were not allowed to transfer their horses under the same circumstances -- including

the two-day administrative delay -- nor did they claim that their horses had a similar banned

substance but were barred from transferring. Essentially, their claim rests on the theory that

Trejo’s decision to allow Woods to transfer his horses constitutes an equal protection violation, as

this was an exception to typical NMRC rules and regulations. This theory does not state an equal

protection claim, as Gotovac and Bolen were not treated differently than other similarly situated

trainers, and only Woods is treated differently. Gotovac and Bolen characterized there alleged

equal protection claim based on someone else being treated differently as an “inverse” equal

protection claim. Tr. at 40:24-25 (Dunn). However, Gotovac and Bolen have cited no case which

supports such an “inverse” equal protection claim or theory, and the Court has found none on its

own. The fact that Gotovac and Bolen do not identify other trainers in the same situation that were

barred from transferring and that they fail to show how this move impacted them above any other

trainers renders the equal protection claim inadequate.

        Gotovac and Bolen do not show that they were treated differently from others similarly

situated. They have cited no case that establishes precedent with materially similar facts to uphold

their “inverse” equal protection claim. See Tr. at 49:17-25 (Dunn). Due to these factors, the Court

finds that there is no constitutional right that Trejo has violated, and there is no clearly established

right that Trejo has violated. Qualified immunity thus bars Gotovac and Bolen’s claims.




                                                 - 64 -
       Case 1:19-cv-00783-JB-LF Document 25 Filed 09/02/20 Page 65 of 65



       IT IS ORDERED that the Defendant’s Motion to Dismiss, filed October 25, 2019

(Doc. 12), is granted.




                                                     ________________________________
                                                     UNITED STATES DISTRICT JUDGE


Counsel:

A. Blair Dunn
Western Agriculture, Resource and Business Advocates, LLP
Albuquerque, New Mexico

       Attorneys for the Plaintiffs

Paula Grace Maynes
Michael Bebeau
Miller Stratvert, P.A.
Albuquerque, New Mexico

       Attorney for the Defendants




                                          - 65 -
